Exhibit 10.3

EXECUTION COPY

NAVISTAR FINANCIAL 2007-BNS OWNER TRUST

Floating Rate Asset Backed Notes

 

--------------------------------------------------------------------------------

INDENTURE

Dated as of June 22, 2007

 

--------------------------------------------------------------------------------

The Bank of New York,

a New York banking corporation,

Indenture Trustee



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE

   2

Section 1.1     Definitions

   2

ARTICLE II THE NOTES

   2

Section 2.1      Form

   2

Section 2.2      Execution, Authentication and Delivery

   3

Section 2.3      [Reserved.]

   3

Section 2.4      Registration; Registration of Transfer and Exchange of Notes

   3

Section 2.5      Mutilated, Destroyed, Lost or Stolen Notes

   4

Section 2.6      Persons Deemed Noteholders

   5

Section 2.7      Payment of Principal and Interest

   5

Section 2.8      Cancellation of Notes

   6

Section 2.9      [Reserved]

   7

Section 2.10    [Reserved]

   7

Section 2.11    [Reserved]

   7

Section 2.12    [Reserved]

   7

Section 2.13    Seller as Noteholder

   7

Section 2.14    Tax Treatment

   7

Section 2.15    Private Placement of Notes

   7

ARTICLE III COVENANTS

   8

Section 3.1      Payment of Principal and Interest

   8

Section 3.2      Maintenance of Agency Office

   8

Section 3.3      Money for Payments to Be Held in Trust

   8

Section 3.4      Existence

   10

Section 3.5      Protection of Collateral; Acknowledgment of Pledge

   10

Section 3.6      Opinions as to Collateral

   11

Section 3.7      Performance of Obligations; Servicing of Receivables.

   11

Section 3.8      Negative Covenants

   12

Section 3.9       Annual Statement as to Compliance

   13

Section 3.10    Consolidation, Merger, etc., of the Issuer; Disposition of Trust
Assets

   13

Section 3.11    Successor or Transferee

   15

Section 3.12    No Other Business

   15

Section 3.13    No Borrowing

   16

Section 3.14    Guarantees, Loans, Advances and Other Liabilities

   16

Section 3.15    Servicer’s Obligations

   16

Section 3.16    Capital Expenditures

   16

Section 3.17    Removal of Administrator

   16

Section 3.18    Restricted Payments

   16

Section 3.19    Notice of Events of Default

   17

Section 3.20    Further Instruments and Acts

   17

 

- i -



--------------------------------------------------------------------------------

Section 3.21     Indenture Trustee’s Assignment of Administrative Receivables
and Warranty Receivables

   17

Section 3.22     Representations and Warranties by the Issuer to the Indenture
Trustee

   17

ARTICLE IV SATISFACTION AND DISCHARGE

   18

Section 4.1      Satisfaction and Discharge of Indenture

   18

Section 4.2      Application of Trust Money

   19

Section 4.3      Repayment of Monies Held by Paying Agent

   19

Section 4.4      Duration of Position of Indenture Trustee for Benefit of
Certificateholders

   19

ARTICLE V DEFAULT AND REMEDIES

   20

Section 5.1      Events of Default

   20

Section 5.2      Acceleration of Maturity; Rescission and Annulment

   22

Section 5.3      Collection of Indebtedness and Suits for Enforcement by
Indenture Trustee

   23

Section 5.4      Remedies; Priorities

   25

Section 5.5      Optional Preservation of the Collateral

   26

Section 5.6      Limitation of Suits

   26

Section 5.7      Unconditional Rights of Noteholders To Receive Principal,
Interest and Other Amounts

   27

Section 5.8      Restoration of Rights and Remedies

   27

Section 5.9      Rights and Remedies Cumulative

   27

Section 5.10    Delay or Omission Not a Waiver

   28

Section 5.11    Control by Noteholders

   28

Section 5.12    Waiver of Past Defaults

   28

Section 5.13    Undertaking for Costs

   29

Section 5.14    Waiver of Stay or Extension Laws

   29

Section 5.15    Action on Notes

   29

Section 5.16    Performance and Enforcement of Certain Obligations

   30

ARTICLE VI THE INDENTURE TRUSTEE

   30

Section 6.1      Duties of Indenture Trustee

   30

Section 6.2      Rights of Indenture Trustee

   32

Section 6.3      Indenture Trustee May Own Notes

   32

Section 6.4      Indenture Trustee’s Disclaimer

   32

Section 6.5      Notice of Defaults

   32

Section 6.6      Reports by Indenture Trustee to Holders

   33

Section 6.7      Compensation; Indemnity

   33

Section 6.8      Replacement of Indenture Trustee

   33

Section 6.9      Merger or Consolidation of Indenture Trustee

   34

Section 6.10    Appointment of Co-Indenture Trustee or Separate Indenture
Trustee

   35

Section 6.11    Eligibility; Disqualification

   36

Section 6.12    [Reserved]

   36

Section 6.13    Representations and Warranties of Indenture Trustee

   36

Section 6.14    Indenture Trustee May Enforce Claims Without Possession of Notes

   37

 

- ii -



--------------------------------------------------------------------------------

Section 6.15    [Reserved]

   37

Section 6.16    Rights of Agent to Direct Indenture Trustee

   37

ARTICLE VII NOTEHOLDERS’ LISTS AND REPORTS

   37

Section 7.1      Issuer To Furnish Indenture Trustee Names and Addresses of
Noteholders

   37

Section 7.2      Preservation of Information, Communications to Noteholders

   37

ARTICLE VIII ACCOUNTS, DISBURSEMENTS AND RELEASES

   38

Section 8.1      Collection of Money

   38

Section 8.2      Designated Accounts; Payments

   38

Section 8.3      General Provisions Regarding Accounts

   40

Section 8.4      Release of Collateral

   41

Section 8.5      Opinion of Counsel

   41

Section 8.6      Investment Earnings and Supplemental Servicing Fees

   41

Section 8.7      Net Deposits

   42

Section 8.8      Statements to Securityholders

   42

Section 8.9      Designated Accounts

   43

Section 8.10    Reserve Account

   43

Section 8.11    [Reserved]

   44

Section 8.12    [Reserved]

   44

Section 8.13    Termination

   44

ARTICLE IX SUPPLEMENTAL INDENTURES

   44

Section 9.1      Supplemental Indentures Without Consent of Noteholders

   44

Section 9.2      Supplemental Indentures With Consent of Noteholders

   45

Section 9.3      Execution of Supplemental Indentures

   47

Section 9.4      Effect of Supplemental Indenture

   47

Section 9.5      [Reserved]

   47

Section 9.6      Reference in Notes to Supplemental Indentures

   47

ARTICLE X REDEMPTION OF NOTES

   47

Section 10.1    Redemption

   47

Section 10.2    Form of Redemption Notice

   48

Section 10.3    Notes Payable on Redemption Date

   48

ARTICLE XI MISCELLANEOUS

   48

Section 11.1    Compliance Certificates and Opinions, etc.

   48

Section 11.2    Form of Documents Delivered to Indenture Trustee

   50

Section 11.3    Acts of Noteholders

   51

Section 11.4    Notices, etc., to Indenture Trustee, Issuer and Agent

   51

Section 11.5    Notices to Noteholders; Waiver

   52

Section 11.6    Alternate Payment and Notice Provisions

   52

Section 11.7    [Reserved]

   52

Section 11.8    Effect of Headings and Table of Contents

   52

Section 11.9    Successors and Assigns

   52

Section 11.10  Separability

   52

 

- iii -



--------------------------------------------------------------------------------

Section 11.11  Benefits of Indenture

   52

Section 11.12  Legal Holidays

   53

Section 11.13  Governing Law

   53

Section 11.14  Counterparts

   53

Section 11.15  Recording of Indenture

   53

Section 11.16  No Recourse

   53

Section 11.17  No Petition

   54

Section 11.18  Inspection

   54

 

Exhibit A-

   Locations of Schedule of Retail Notes

Exhibit B-

   Form of Asset Backed Note

 

- iv -



--------------------------------------------------------------------------------

INDENTURE, dated as of June 22, 2007, between NAVISTAR FINANCIAL 2007-BNS OWNER
TRUST, a Delaware statutory trust (the “Issuer”), and THE BANK OF NEW YORK, a
New York banking corporation, as indenture trustee and not in its individual
capacity (the “Indenture Trustee”).

Each party agrees as follows for the benefit of the other party and for the
equal and ratable benefit of the Financial Parties:

GRANTING CLAUSE

The Issuer hereby grants to the Indenture Trustee on the Closing Date, as
trustee for the benefit of the Financial Parties including the Certificateholder
and the Swap Counterparty, all right, title and interest of the Issuer, whether
now existing or hereafter arising or acquired, in, to and under (a) the
Receivables listed on the Schedule of Retail Notes which is on file at the
locations listed on Exhibit A hereto, whether now existing or hereafter acquired
and all Related Security; (b) the Collection Account and the Note Distribution
Account and all amounts, investments and investment property held from time to
time in the Collection Account and the Note Distribution Account (whether in the
form of deposit accounts, Physical Property, book-entry securities,
uncertificated securities, or otherwise) and all proceeds of the foregoing;
(c) the Reserve Account and all amounts, investments and investment property
held from time to time in the Reserve Account (whether in the form of deposit
accounts, Physical Property, book-entry securities, uncertificated securities,
or otherwise) and all proceeds of the foregoing; (d) the Reserve Account Initial
Deposit with respect to the Closing Date and all proceeds thereof ((c) and (d),
collectively, the “Reserve Account Property”); (e) the Pooling Agreement and the
PSA Assignment (including all rights of NFRRC under the Purchase Agreement and
the PA Assignment assigned to the Issuer pursuant to the Pooling Agreement);
(f) the Servicing Agreement; (g) all Collections; (h) all right, title and
interest of the Issuer in, to and under the Interest Rate Swap and the Swap
Counterparty Rights Agreement; and (i) all present and future claims, demands,
causes and choses in action in respect of any or all of the foregoing and all
payments on or under and all proceeds of every kind and nature whatsoever in
respect of any or all of the foregoing, including all proceeds of the
conversion, voluntary or involuntary, into cash or other liquid property, all
cash proceeds, accounts, accounts receivable, notes, drafts, acceptances,
chattel paper, checks, deposit accounts, insurance proceeds, condemnation
awards, rights to payment of any and every kind and other forms of obligations
and receivables, instruments and other property which at any time constitute all
or part of or are included in the proceeds of any of the foregoing
(collectively, the “Collateral”).

The foregoing Grant is made in trust to secure the payment of principal of and
interest on, and any other amounts owing in respect of, the Notes, equally and
ratably without prejudice, priority or distinction, subject to the priority set
forth in Section 8.2(d) of this Indenture, and to secure any amounts owing from
the Issuer to the Swap Counterparty under the Interest Rate Swap, subject to the
priority set forth in Section 8.2(c) of this Indenture, and to secure compliance
with the provisions of this Indenture, all as provided in this Indenture. This
Indenture constitutes a security agreement under the UCC.

The foregoing Grant includes all rights, powers and options (but none of the
obligations, if any) of the Issuer under any agreement or instrument included in
the Collateral,



--------------------------------------------------------------------------------

including the immediate and continuing right to claim for, collect, receive and
give receipt for principal, interest and other Scheduled Payments in respect of
the Receivables included in the Collateral and all other monies payable under
the Collateral, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
Proceedings in the name of the Issuer or otherwise and generally to do and
receive anything that the Issuer is or may be entitled to do or receive under or
with respect to the Collateral.

The Indenture Trustee, as trustee on behalf of the Financial Parties,
acknowledges such Grant and accepts the trusts under this Indenture in
accordance with the provisions of this Indenture.

ARTICLE I

DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.1 Definitions. Certain capitalized terms used in this Indenture shall
have the respective meanings assigned them in Part I of Appendix A to the
Pooling Agreement of even date herewith between the Issuer and NFRRC (as it may
be amended, supplemented or modified from time to time, the “Pooling
Agreement”). All references herein to “the Indenture” or “this Indenture” are to
this Indenture as it may be amended, supplemented or modified from time to time,
the exhibits hereto and the capitalized terms used herein which are defined in
such Appendix A. All references herein to Articles, Sections, subsections and
exhibits are to Articles, Sections, subsections and exhibits contained in or
attached to this Indenture unless otherwise specified. All terms defined in this
Indenture shall have the defined meanings when used in any certificate, notice,
Note or other document made or delivered pursuant hereto unless otherwise
defined therein. The rules of construction set forth in Part II of such Appendix
A shall be applicable to this Indenture.

ARTICLE II

THE NOTES

Section 2.1 Form.

(a) Each Note, together with the Indenture Trustee’s certificate of
authentication, shall be substantially in the form set forth in Exhibit B, with
such appropriate insertions, omissions, substitutions and other variations as
are required or permitted by this Indenture, and each such Note may have such
letters, numbers or other marks of identification and such legends or
endorsements placed thereon as may, consistently herewith, be determined by the
officers executing such Notes, as evidenced by their execution of the Notes. Any
portion of the text of any Note may be set forth on the reverse thereof, with an
appropriate reference thereto on the face of the Note.

(b) The Notes shall be typewritten, printed, lithographed or engraved or
produced by any combination of these methods (with or without steel engraved
borders), all as determined by the officers executing such Notes, as evidenced
by their execution of such Notes.

(c) Each Note shall be dated the date of its authentication. The terms of the
Notes as provided for in Exhibit B hereto are part of the terms of this
Indenture.

 

- 2 -



--------------------------------------------------------------------------------

Section 2.2 Execution, Authentication and Delivery.

(a) Each Note shall be dated the date of its authentication, and shall be
issuable as a registered Note in the minimum denomination of $1,000 and in
integral multiples thereof (except, if applicable, for one Note representing a
residual portion of the Notes which may be issued in a different denomination).

(b) The Notes shall be executed on behalf of the Issuer by any of its Authorized
Officers. The signature of any such Authorized Officer on the Notes may be
manual or facsimile.

(c) Notes bearing the manual or facsimile signature of individuals who were at
any time Authorized Officers of the Issuer shall bind the Issuer,
notwithstanding that such individuals or any of them have ceased to hold such
office prior to the authentication and delivery of such Notes or did not hold
such office at the date of such Notes.

(d) The Indenture Trustee shall upon Issuer Order authenticate and deliver to or
upon the order of the Issuer, the Notes for original issue in aggregate maximum
principal amount of $392,661,908.44 except as provided in Section 2.5.

(e) No Notes shall be entitled to any benefit under this Indenture or be valid
or obligatory for any purpose, unless there appears on such Note a certificate
of authentication substantially in the form set forth in Exhibit B, executed by
the Indenture Trustee by the manual signature of one of its authorized
signatories, and such certificate upon any Note shall be conclusive evidence,
and the only evidence, that such Note has been duly authenticated and delivered
hereunder.

Section 2.3 [Reserved.]

Section 2.4 Registration; Registration of Transfer and Exchange of Notes.

(a) The Issuer shall cause to be kept the Note Register, in which, subject to
such reasonable regulations as the Issuer may prescribe, the Issuer shall
provide for the registration of the Notes and the registration of transfers and
exchanges of the Notes. The Indenture Trustee shall initially be the Note
Registrar for the purpose of registering the Notes and transfers of the Notes as
herein provided. Upon any resignation of any Note Registrar, the Issuer shall
promptly appoint a successor Note Registrar or, if it elects not to make such an
appointment, assume the duties of the Note Registrar.

(b) If a Person other than the Indenture Trustee is appointed by the Issuer as
Note Registrar, the Issuer will give the Indenture Trustee prompt written notice
of the appointment of such Note Registrar and of the location, and any change in
the location, of the Note Register. The Indenture Trustee shall have the right
to inspect the Note Register at all reasonable times and to obtain copies
thereof. The Indenture Trustee shall have the right to rely upon a certificate
executed on behalf of the Note Registrar by an Executive Officer thereof as to
the names and addresses of the Noteholders and the principal amounts and number
of such Notes.

 

- 3 -



--------------------------------------------------------------------------------

(c) Upon surrender for registration of transfer of any Note at the Corporate
Trust Office of the Indenture Trustee or the Agency Office of the Issuer (and
following the delivery, in the former case, of such Notes to the Issuer by the
Indenture Trustee), the Issuer shall execute, the Indenture Trustee shall
authenticate and the Noteholder shall obtain from the Indenture Trustee, in the
name of the designated transferee or transferees, one or more new Notes in any
authorized denominations, of a like aggregate principal amount.

(d) At the option of the Noteholder, Notes may be exchanged for other Notes in
any authorized denominations, of a like aggregate principal amount, upon
surrender of the Notes to be exchanged at the Corporate Trust Office of the
Indenture Trustee or the Agency Office of the Issuer (and following the
delivery, in the former case, of such Notes to the Issuer by the Indenture
Trustee), the Issuer shall execute, and the Indenture Trustee shall authenticate
and the Noteholder shall obtain from the Indenture Trustee, the Notes which the
Noteholder making the exchange is entitled to receive.

(e) All Notes issued upon any registration of transfer or exchange of Notes
shall be the valid obligations of the Issuer, evidencing the same debt, and
entitled to the same benefits under this Indenture, as the Notes surrendered
upon such registration of transfer or exchange.

(f) [Reserved.]

(g) No service charge shall be made to a Holder for any registration of transfer
or exchange of Notes, but the Issuer or Indenture Trustee may require payment of
a sum sufficient to cover any tax or other governmental charge that may be
imposed in connection with any registration of transfer or exchange of Notes,
other than exchanges pursuant to Section 9.6 not involving any transfer.

(h) The preceding provisions of this Section 2.4 notwithstanding, the Issuer
shall not be required to transfer or make exchanges, and the Note Registrar need
not register transfers or exchanges, of Notes that: (i) have been selected for
redemption pursuant to Article X, if applicable; or (ii) are due for repayment
in full within 15 days of surrender to the Corporate Trust Office or the Agency
Office.

Section 2.5 Mutilated, Destroyed, Lost or Stolen Notes.

(a) If (i) any mutilated Note is surrendered to the Indenture Trustee, or the
Indenture Trustee receives evidence to its satisfaction of the destruction, loss
or theft of any Note, and (ii) there is delivered to the Indenture Trustee such
security or indemnity as may be required by it to hold the Issuer and the
Indenture Trustee harmless, then, in the absence of notice to the Issuer, the
Note Registrar or the Indenture Trustee that such Note has been acquired by a
protected purchaser, the Issuer shall execute and upon the Issuer’s request the
Indenture Trustee shall authenticate and deliver, in exchange for or in lieu of
any such mutilated, destroyed, lost or stolen Note, a replacement Note of a like
Note and aggregate principal amount; provided, however, that if any such
destroyed, lost or stolen Note, but not a mutilated Note, shall have become or
within seven days shall be due and payable in full, or shall have been called
for redemption, instead of issuing a replacement Note, the Issuer may make
payment to the Holder of such destroyed, lost or stolen Note when so due or
payable or upon the Redemption Date, if applicable, without surrender thereof.

 

- 4 -



--------------------------------------------------------------------------------

(b) If, after the delivery of a replacement Note or payment in respect of a
destroyed, lost or stolen Note pursuant to subsection (a), any protected
purchaser of the original Note in lieu of which such replacement Note was issued
presents for payment such original Note, the Issuer and the Indenture Trustee
shall be entitled to recover such replacement Note (or such payment) from
(i) any Person to whom it was delivered, (ii) the Person taking such replacement
Note from the Person to whom such replacement Note was delivered or (iii) any
assignee of such Person, except any protected purchaser, and the Issuer and the
Indenture Trustee shall be entitled to recover upon the security or indemnity
provided therefor to the extent of any loss, damage, cost or expense incurred by
the Issuer or the Indenture Trustee in connection therewith.

(c) In connection with the issuance of any replacement Note under this
Section 2.5, the Issuer may require the payment by the Holder of such Note of a
sum sufficient to cover any tax or other governmental charge that may be imposed
in relation thereto and any other reasonable expenses (including all fees and
expenses of the Indenture Trustee) connected therewith.

(d) Any duplicate Note issued pursuant to this Section 2.5 in replacement for
any mutilated, destroyed, lost or stolen Note shall constitute an original
additional contractual obligation of the Issuer, whether or not the mutilated,
destroyed, lost or stolen Note shall be found at any time or be enforced by any
Person, and shall be entitled to all the benefits of this Indenture equally and
proportionately with any and all other Notes duly issued hereunder.

(e) The provisions of this Section 2.5 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.

Section 2.6 Persons Deemed Noteholders. Prior to due presentment for
registration of transfer of any Note, the Issuer, the Indenture Trustee and any
of their agents may treat the Person in whose name any Note is registered (as of
the day of determination) as the Noteholder for the purpose of receiving
payments of principal of and interest on such Note and for all other purposes
whatsoever, whether or not such Note be overdue, and neither the Issuer, the
Indenture Trustee nor any agent of the Issuer or the Indenture Trustee shall be
affected by notice to the contrary.

Section 2.7 Payment of Principal and Interest.

(a) Interest on the Notes shall accrue in the manner set forth in the Note
Purchase Agreement, and such interest shall be payable to each Noteholder on a
pro rata basis (based on the aggregate fractional undivided interests in the
Notes held by such Noteholder) on each Distribution Date, in accordance with the
priorities set forth in Section 8.2(c) and (d), as specified in the form of Note
set forth in Exhibit B. Any installment of interest payable on any Note shall be
punctually paid or duly provided for by a deposit by or at the

 

- 5 -



--------------------------------------------------------------------------------

direction of the Issuer or the Servicer into the Note Distribution Account
before each Distribution Date for payment to Noteholders on the related
Distribution Date and shall be paid to the Person in whose name such Note (or
one or more Predecessor Notes) is registered on the applicable Record Date, by
wire transfer in immediately available funds to the account designated by the
applicable Noteholder.

(b) Prior to the occurrence of an Event of Default and a declaration in
accordance with Section 5.2(a) that the Notes have become immediately due and
payable, the principal of the Notes shall be payable in full on the Final
Scheduled Distribution Date and, to the extent of funds available therefor, to
each Noteholder on a pro rata basis in instalments on the Distribution Dates (if
any) preceding the Final Scheduled Distribution Date, in the amounts and in
accordance with the priorities set forth in Section 8.2(c) and (d). Any
instalment of principal payable on any Note shall be punctually paid or duly
provided for by a deposit by the Indenture Trustee in accordance with the
provisions of Section 8.2 into the Note Distribution Account prior to the
applicable Distribution Date and shall be paid to the Person in whose name such
Note (or one or more Predecessor Notes) is registered on the applicable Record
Date, by wire transfer in immediately available funds to the account designated
by the Noteholder, except for: (i) the final instalment of principal on any
Note; and (ii) the Redemption Price for the Notes redeemed pursuant to
Section 10.1, which, in each case, shall be payable as provided herein. The
funds represented by any such checks in respect of interest or principal
returned undelivered shall be held in accordance with Section 3.3.

(c) [Reserved.]

(d) From and after the occurrence of an Event of Default and a declaration in
accordance with Section 5.2(a) that the Notes have become immediately due and
payable, principal on the Notes shall be payable to each Noteholder on a pro
rata basis as provided in Section 8.2(d).

(e) With respect to any Distribution Date on which the final instalment of
principal and interest on the Notes is to be paid, the Indenture Trustee shall
notify each Noteholder of record as of the Record Date for such Distribution
Date of the fact that the final instalment of principal of and interest on such
Note is to be paid on such Distribution Date. Such notice shall be sent not
later than three Business Days after such Record Date in accordance with
Section 11.5(a), and shall specify that such final instalment shall be payable
only upon presentation and surrender of such Note and shall specify the place
where such Note may be presented and surrendered for payment of such instalment
and the manner in which such payment shall be made. Notices in connection with
redemptions of Notes shall be mailed to Noteholders as provided in Section 10.2.
Within sixty days of the surrender pursuant to this Section 2.7(e) or
cancellation pursuant to Section 2.8 of all of the Notes, the Indenture Trustee
shall provide the Agent with written notice stating that all Notes have been
surrendered or canceled.

Section 2.8 Cancellation of Notes. All Notes surrendered for payment,
redemption, exchange or registration of transfer shall, if surrendered to any
Person other than the Indenture Trustee, be delivered to the Indenture Trustee
and shall be promptly canceled by the Indenture Trustee. The Issuer may at any
time deliver to the Indenture Trustee for cancellation

 

- 6 -



--------------------------------------------------------------------------------

any Notes previously authenticated and delivered hereunder which the Issuer may
have acquired in any manner whatsoever, and all Notes so delivered shall be
promptly canceled by the Indenture Trustee. No Notes shall be authenticated in
lieu of or in exchange for any Notes canceled as provided in this Section 2.8,
except as expressly permitted by this Indenture. All canceled Notes may be held
or disposed of by the Indenture Trustee in accordance with its standard
retention or disposal policy as in effect at the time unless the Issuer shall
direct by an Issuer Order that they be returned to it; provided, however, that
such Issuer Order is timely and the Notes have not been previously disposed of
by the Indenture Trustee. The Indenture Trustee shall certify to the Issuer that
surrendered Notes have been duly canceled and retained or destroyed, as the case
may be.

Section 2.9 [Reserved].

Section 2.10 [Reserved].

Section 2.11 [Reserved].

Section 2.12 [Reserved].

Section 2.13 Seller as Noteholder. The Seller in its individual or any other
capacity may become the owner or pledgee of Notes and may otherwise deal with
the Issuer or its affiliates with the same rights it would have if it were not
the Seller.

Section 2.14 Tax Treatment. The Issuer in entering into this Indenture, and the
Noteholders, by acquiring any Note or interest therein, (i) express their
intention that the Notes qualify under applicable tax law as indebtedness
secured by the Collateral, and (ii) unless otherwise required by appropriate
taxing authorities, agree to treat the Notes as indebtedness secured by the
Collateral for the purpose of federal income taxes, state and local income and
franchise taxes, and any other taxes imposed upon, measured by or based upon
gross or net income.

Section 2.15 Private Placement of Notes.

(a) None of the Notes have been or will be registered under the Securities Act
of 1933, as amended (the “Securities Act”), or the securities laws of any other
jurisdiction. Consequently, the Notes are not transferable other than pursuant
to an exemption from the registration requirements of the Securities Act and
satisfaction of certain other provisions specified herein. The Notes or an
interest in the Notes are being sold in a private placement pursuant to
Section 4(2) of the Securities Act on the date hereof. Thereafter, no further
sale, pledge or other transfer of any Note (or interest therein) may be made by
any person unless either (i) such sale, pledge or other transfer is made to a
“qualified institutional buyer” that executes a certificate, in the form
attached hereto as Exhibit D or otherwise in form and substance satisfactory to
the Indenture Trustee and the Issuer, to the effect that (A) it is a “qualified
institutional buyer” as defined under Rule 144A under the Securities Act, acting
for its own account or the accounts of other “qualified institutional buyers” as
defined under Rule 144A under the Securities Act, and (B) it is aware that the
transferor of such Note intends to rely on the exemption from the registration
requirements of the Securities Act provided by Rule 144A under the Securities
Act, or (ii) such sale, pledge or other transfer is otherwise made in a
transaction

 

- 7 -



--------------------------------------------------------------------------------

exempt from the registration requirements of the Securities Act, in which case
(A) the Indenture Trustee shall require that both the prospective transferor and
the prospective transferee certify to the Indenture Trustee and the Issuer in
writing the facts surrounding such transfer, which certification shall be in
form and substance satisfactory to the Indenture Trustee and the Issuer, and
(B) the Indenture Trustee shall require a written opinion of counsel (which will
not be at the expense of the Issuer, the Servicer or the Indenture Trustee)
satisfactory to the Issuer and the Indenture Trustee to the effect that such
transfer will not violate the Securities Act. Neither the Issuer nor the
Indenture Trustee will register any of the Notes under the Securities Act,
qualify any of the Notes under the securities laws of any state or provide
registration rights to any purchaser or holder thereof.

(b) Each Note shall bear a legend to the effect set forth in subsection
(a) above.

ARTICLE III

COVENANTS

Section 3.1 Payment of Principal and Interest. The Issuer shall duly and
punctually pay the principal of and interest on the Notes in accordance with the
terms of the Notes and this Indenture. On each Distribution Date and on the
Redemption Date (if applicable), the Indenture Trustee shall distribute amounts
on deposit in the Note Distribution Account to the Noteholders in accordance
with Sections 2.7 and 8.2, less amounts properly withheld under the Code by any
Person from a payment to any Noteholder of interest and/or principal. Any
amounts so withheld shall be considered as having been paid by the Issuer to
such Noteholder for all purposes of this Indenture but shall not affect
indemnification or payment of other amounts required to be paid pursuant to the
terms of the Note Purchase Agreement.

Section 3.2 Maintenance of Agency Office. As long as any of the Notes remains
outstanding, the Issuer shall maintain in the Borough of Manhattan, the City of
New York, an office (the “Agency Office”), being an office or agency where Notes
may be surrendered to the Issuer for registration of transfer or exchange, and
where notices and demands to or upon the Issuer in respect of the Notes and this
Indenture may be served. The Issuer hereby initially appoints the Indenture
Trustee to serve as its agent for the foregoing purposes. The Issuer shall give
prompt written notice to the Indenture Trustee of the location, and of any
change in the location, of the Agency Office. If at any time the Issuer shall
fail to maintain any such office or agency or shall fail to furnish the
Indenture Trustee with the address thereof, such surrenders, notices and demands
may be made or served at the Corporate Trust Office of the Indenture Trustee,
and the Issuer hereby appoints the Indenture Trustee as its agent to receive all
such surrenders, notices and demands.

Section 3.3 Money for Payments to Be Held in Trust.

(a) As provided in Section 8.2, all payments of amounts due and payable with
respect to any Notes that are to be made from amounts withdrawn from the Note
Distribution Account pursuant to Section 8.2(d) shall be made on behalf of the
Issuer by the Indenture Trustee or by another Paying Agent, and no amounts so
withdrawn from the Note Distribution Account for payments of Notes shall be paid
over to the Issuer except as provided in this Section 3.3.

 

- 8 -



--------------------------------------------------------------------------------

(b) On or before each Distribution Date or the Redemption Date (if applicable),
the Indenture Trustee shall deposit in the Note Distribution Account an
aggregate sum sufficient to pay the amounts then becoming due with respect to
the Notes and all accrued and unpaid Other Obligations, such sum to be held in
trust for the benefit of the Persons entitled thereto.

(c) The Issuer shall cause each Paying Agent other than the Indenture Trustee to
execute and deliver to the Indenture Trustee an instrument in which such Paying
Agent shall agree with the Indenture Trustee (and if the Indenture Trustee acts
as Paying Agent, it hereby so agrees), subject to the provisions of this
Section 3.3, that such Paying Agent shall:

(i) hold all sums held by it for the payment of amounts due with respect to the
Notes in trust for the benefit of the Persons entitled thereto until such sums
shall be paid to such Persons or otherwise disposed of as herein provided and
pay such sums to such Persons as herein provided;

(ii) give the Indenture Trustee notice of any default by the Issuer (or any
other obligor upon the Notes) of which it has actual knowledge in the making of
any payment required to be made with respect to the Notes;

(iii) at any time during the continuance of any such default, upon the written
request of the Indenture Trustee, forthwith pay to the Indenture Trustee all
sums so held in trust by such Paying Agent;

(iv) immediately resign as a Paying Agent and forthwith pay to the Indenture
Trustee all sums held by it in trust for the payment of Notes if at any time it
ceases to meet the standards required to be met by a Paying Agent in effect at
the time of determination; and

(v) comply with all requirements of the Code with respect to the withholding
from any payments made by it on any Notes of any applicable withholding taxes
imposed thereon and with respect to any applicable reporting requirements in
connection therewith.

(d) The Issuer may at any time, for the purpose of obtaining the satisfaction
and discharge of this Indenture or for any other purpose, by Issuer Order direct
any Paying Agent to pay to the Indenture Trustee all sums held in trust by such
Paying Agent, such sums to be held by the Indenture Trustee upon the same trusts
as those upon which the sums were held by such Paying Agent; and upon such
payment by any Paying Agent to the Indenture Trustee, such Paying Agent shall be
released from all further liability with respect to such money.

(e) Subject to applicable laws with respect to escheat of funds, any money held
by the Indenture Trustee or any Paying Agent in trust for the payment of any
amount due with respect to any Note and remaining unclaimed for one year after
such amount has

 

- 9 -



--------------------------------------------------------------------------------

become due and payable shall be discharged from such trust and be paid by the
Indenture Trustee to the Issuer on Issuer Request; and the Holder of such Note
shall thereafter, as an unsecured general creditor, look only to the Issuer for
payment thereof (but only to the extent of the amounts so paid to the Issuer),
and all liability of the Indenture Trustee or such Paying Agent with respect to
such trust money shall thereupon cease; provided, however, that the Indenture
Trustee or such Paying Agent, before being required to make any such payment,
may at the expense of the Issuer cause to be published once, in a newspaper
published in the English language, customarily published on each Business Day
and of general circulation in the City of New York, notice that such money
remains unclaimed and that, after a date specified therein, which shall not be
less than 30 days from the date of such publication, any unclaimed balance of
such money then remaining shall be paid to the Issuer. The Indenture Trustee may
also adopt and employ, at the expense of the Issuer, any other reasonable means
of notification of such payment (including, but not limited to, mailing notice
of such payment to Holders whose Notes have been called but have not been
surrendered for redemption or whose right to or interest in monies due and
payable but not claimed is determinable from the records of the Indenture
Trustee or of any Paying Agent, at the last address of record for each such
Holder).

Section 3.4 Existence. The Issuer shall keep in full effect its existence,
rights and franchises as a statutory trust under the laws of the State of
Delaware (unless it becomes, or any successor Issuer hereunder is or becomes,
organized under the laws of any other State or of the United States of America,
in which case the Issuer shall keep in full effect its existence, rights and
franchises under the laws of such other jurisdiction) and shall obtain and
preserve its qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Indenture, the Notes, the Collateral and each other
instrument or agreement included in the Collateral. The Issuer shall maintain
all necessary licenses and approvals in all jurisdictions in which the ownership
or lease of property or the conduct or its business requires or shall require
such licenses and approvals.

Section 3.5 Protection of Collateral; Acknowledgment of Pledge. The Issuer shall
from time to time execute and deliver all such supplements and amendments hereto
and all such financing statements, amendments thereto, continuation statements,
assignments, certificates, instruments of further assurance and other
instruments, and shall take such other action as may be determined to be
necessary or advisable in an Opinion of Counsel to either the Owner Trustee or
the Indenture Trustee to:

(i) maintain or preserve the lien and security interest (and the priority
thereof) of this Indenture or carry out more effectively the purposes hereof
including by making the necessary filings of financing statements or amendments
thereto within sixty days after the occurrence of any of the following: (A) any
change in the name of the Issuer (or its successor), (B) any change in the
jurisdiction of formation of the Issuer (or its successor) and (C) any merger or
consolidation or other change in the identity or organizational structure of the
Issuer and by promptly notifying the Indenture Trustee of any such filings;

(ii) perfect, publish notice of or protect the validity of any Grant made or to
be made by this Indenture;

 

- 10 -



--------------------------------------------------------------------------------

(iii) enforce the rights of the Indenture Trustee and the Noteholders in any of
the Collateral; or

(iv) preserve and defend title to the Collateral and the rights of the Indenture
Trustee and the Noteholders in such Collateral against the claims of all Persons
and parties, and the Issuer hereby authorizes the Indenture Trustee to execute
and file any financing statement, continuation statement or other instrument
required by the Indenture Trustee pursuant to this Section 3.5.

Section 3.6 Opinions as to Collateral.

(a) On the Closing Date, the Issuer shall furnish to the Indenture Trustee an
Opinion of Counsel either stating that, in the opinion of such counsel, such
action has been taken with respect to the recording and filing of this
Indenture, any indentures supplemental hereto and any other requisite documents,
and with respect to the execution and filing of any financing statements and
continuation statements as are necessary to perfect and make effective the lien
and security interest of this Indenture and reciting the details of such action,
or stating that, in the opinion of such counsel, no such action is necessary to
make such lien and security interest effective.

(b) On or before April 15 in each calendar year, beginning April 15, 2008, the
Issuer shall furnish to the Indenture Trustee an Opinion of Counsel either
stating that, in the opinion of such counsel, such action has been taken with
respect to the recording, filing, re-recording and refiling of this Indenture,
any indentures supplemental hereto and any other requisite documents and with
respect to the execution and filing of any financing statements and continuation
statements as is necessary to maintain the lien and security interest created by
this Indenture and reciting the details of such action or stating that in the
opinion of such counsel no such action is necessary to maintain the lien and
security interest created by this Indenture. Such Opinion of Counsel shall also
describe the recording, filing, re-recording and refiling of this Indenture, any
indentures supplemental hereto and any other requisite documents and the
execution and filing of any financing statements and continuation statements
that will, in the opinion of such counsel, be required to maintain the lien and
security interest of this Indenture until April 15 in the following calendar
year.

Section 3.7 Performance of Obligations; Servicing of Receivables.

(a) The Issuer shall not take any action and shall use its reasonable efforts
not to permit any action to be taken by others that would release any Person
from any of such Person’s material covenants or obligations under any instrument
or agreement included in the Collateral or that would result in the amendment,
hypothecation, subordination, termination or discharge of, or impair the
validity or effectiveness of, any such instrument or agreement, except as
otherwise expressly provided in this Indenture, the Pooling Agreement, the
Servicing Agreement, the Purchase Agreement, the Administration Agreement or
such other instrument or agreement.

(b) The Issuer may contract with other Persons to assist it in performing its
duties under this Indenture, and any performance of such duties by a Person

 

- 11 -



--------------------------------------------------------------------------------

identified to the Indenture Trustee in the Basic Documents or an Officers’
Certificate of the Issuer shall be deemed to be action taken by the Issuer.
Initially, the Issuer has contracted with the Servicer and the Administrator to
assist the Issuer in performing its duties under this Indenture.

(c) The Issuer shall punctually perform and observe all of its obligations and
agreements contained in this Indenture, the Basic Documents and in the
instruments and agreements included in the Collateral, including but not limited
to filing or causing to be filed all UCC financing statements and continuation
statements required to be filed under the terms of this Indenture, the Pooling
Agreement and the Purchase Agreement in accordance with and within the time
periods provided for herein and therein.

(d) If the Issuer shall have knowledge of the occurrence of a Servicer Default
under the Servicing Agreement, the Issuer shall promptly notify the Indenture
Trustee and the Agent thereof, and shall specify in such notice the response or
action, if any, the Issuer has taken or is taking with respect to such default.
If a Servicer Default shall arise from the failure of the Servicer to perform
any of its duties or obligations under the Servicing Agreement with respect to
the Receivables, the Issuer and the Indenture Trustee shall take all reasonable
steps available to them pursuant to the Servicing Agreement to remedy such
failure.

(e) Without derogating from the absolute nature of the assignment granted to the
Indenture Trustee under this Indenture or the rights of the Indenture Trustee
hereunder, the Issuer agrees that it shall not consent so as to permit NFRRC or
NFC to, without the prior written consent of the Indenture Trustee and the
Agent, amend, modify, waive, supplement, terminate or surrender, or agree to any
amendment, modification, supplement, termination, waiver or surrender of, the
terms of any Collateral or any of the Basic Documents, or waive timely
performance or observance by the Seller under the Pooling Agreement or the
Purchase Agreement, the Servicer under the Servicing Agreement, the
Administrator under the Administration Agreement or NFC under the Purchase
Agreement, except as specifically permitted under these documents; provided,
however, that, notwithstanding the foregoing, no action specified in the proviso
to Section 9.2(a) shall be taken except in compliance with Section 9.2. If any
such amendment, modification, supplement or waiver shall be so consented to by
the Indenture Trustee and the Agent, the Issuer agrees, promptly following a
request by the Indenture Trustee to do so, to execute and deliver, in its own
name and at its own expense, such agreements, instruments, consents and other
documents as the Indenture Trustee may deem necessary or appropriate in the
circumstances.

Section 3.8 Negative Covenants. So long as any Notes are Outstanding, the Issuer
shall not:

(a) sell, transfer, exchange or otherwise dispose of any of the properties or
assets of the Issuer, except the Issuer may (i) collect, and, subject in all
respects to Section 3.10(b), liquidate, sell or otherwise dispose of Receivables
(including Warranty Receivables, Administrative Receivables and Liquidating
Receivables), (ii) make cash payments out of the Designated Accounts and the
Certificate Distribution Account as contemplated by the Basic Documents and
(iii) take other actions, in each case as contemplated by the Basic Documents;

 

- 12 -



--------------------------------------------------------------------------------

(b) claim any credit on, or make any deduction from the principal or interest
payable in respect of the Notes (other than amounts properly withheld from such
payments under the Code or applicable state law) or assert any claim against any
present or former Noteholder by reason of the payment of the taxes levied or
assessed upon any part of the Collateral;

(c) voluntarily commence any insolvency, readjustment of debt, marshaling of
assets and liabilities or other proceeding, or apply for an order by a court or
agency or supervisory authority for the winding-up or liquidation of its affairs
or any other event specified in Section 5.1(f); or

(d) either (i) permit the validity or effectiveness of this Indenture to be
impaired, or permit the lien of this Indenture to be amended, hypothecated,
subordinated, terminated or discharged, or permit any Person to be released from
any covenants or obligations with respect to the Notes under this Indenture
except as may be expressly permitted hereby, (ii) permit any lien, charge,
excise, claim, security interest, mortgage or other encumbrance (other than the
lien of this Indenture) to be created on or extend to or otherwise arise upon or
burden the Collateral or any part thereof or any interest therein or the
proceeds thereof (other than tax liens, mechanics’ liens and other liens that
arise by operation of law, in each case on a Financed Vehicle and arising solely
as a result of an action or omission of the related Obligor), or (iii) permit
the lien of this Indenture not to constitute a valid first priority, perfected
security interest in the Collateral (other than with respect to any such tax,
mechanics’ or other lien).

Section 3.9 Annual Statement as to Compliance. The Issuer shall deliver to the
Indenture Trustee, with a copy to the Agent and the Swap Counterparty on or
before February 1 of each year, beginning February 1, 2008, an Officer’s
Certificate signed by an Authorized Officer, dated as of the immediately
preceding October 31, stating that:

(a) a review of the activities of the Issuer during such fiscal year and of
performance by the Issuer under this Indenture has been made under such
Authorized Officer’s supervision; and

(b) to the best of such Authorized Officer’s knowledge, based on such review,
the Issuer has fulfilled in all material respects all of its obligations under
this Indenture throughout such year, or, if there has been a default in the
fulfillment of any such obligation, specifying each such default known to such
Authorized Officer and the nature and status thereof.

Section 3.10 Consolidation, Merger, etc., of the Issuer; Disposition of Trust
Assets.

(a) The Issuer shall not consolidate or merge with or into any other Person,
unless:

(i) the Person (if other than the Issuer) formed by or surviving such
consolidation or merger shall be a Person organized and existing under the laws
of the United States of America or any State and shall expressly assume, by an
indenture supplemental hereto, executed and delivered to the Indenture Trustee,
in form satisfactory to the Indenture Trustee, the due and timely payment of the
principal of and interest on

 

- 13 -



--------------------------------------------------------------------------------

all Notes and the performance or observance of every agreement and covenant of
this Indenture and the other Basic Documents on the part of the Issuer to be
performed or observed, all as provided herein;

(ii) immediately after giving effect to such merger or consolidation, no Default
shall have occurred and be continuing;

(iii) the written approval of the Agent with respect to such transaction shall
be obtained;

(iv) any action as is necessary to maintain the lien and security interest
created by this Indenture shall have been completed; and

(v) the Issuer shall have delivered to the Indenture Trustee and the Agent an
Officers’ Certificate and an Opinion of Counsel addressed to the Issuer, each
stating:

(A) that such consolidation or merger and such supplemental indenture comply
with this Section 3.10(a);

(B) that such consolidation or merger and such supplemental indenture shall have
no material adverse tax consequence to the Issuer or any Securityholder; and

(C) that all conditions precedent herein provided for in this Section 3.10(a)
have been complied with.

(b) Except as otherwise expressly permitted by this Indenture or the other Basic
Documents, the Issuer shall not sell, convey, exchange, transfer or otherwise
dispose of any of its properties or assets, including those included in the
Collateral, to any Person, unless:

(i) the Person that acquires such properties or assets of the Issuer
(A) shall be a United States citizen or a Person organized and existing under
the laws of the United States of America or any State and (B) by an indenture
supplemental hereto, executed and delivered to the Indenture Trustee and the
Agent, in form satisfactory to the Indenture Trustee and the Agent:

(A) expressly assumes the due and punctual payment of the principal of and
interest on all Notes and the performance or observance of every agreement and
covenant of this Indenture and the other Basic Documents on the part of the
Issuer to be performed or observed, all as provided herein or therein;

(B) expressly agrees that all right, title and interest so sold, conveyed,
exchanged, transferred or otherwise disposed of shall be subject and subordinate
to the rights of Noteholders;

(C) unless otherwise provided in such supplemental indenture, expressly agrees
to indemnify, defend and hold harmless the Issuer against and from any loss,
liability or expense arising under or related to this Indenture and the Notes;
and

 

- 14 -



--------------------------------------------------------------------------------

(D) expressly agrees that such Person (or if a group of Persons, then one
specified Person) shall make all filings with the Commission (and any other
appropriate Person) required by the Exchange Act in connection with the Notes;

(ii) immediately after giving effect to such transaction, no Default shall have
occurred and be continuing;

(iii) the Agent shall have consented in writing to such transaction;

(iv) any action as is necessary to maintain the lien and security interest
created by this Indenture shall have been taken; and

(v) the Issuer shall have delivered to the Indenture Trustee an Officers’
Certificate and an Opinion of Counsel addressed to the Issuer, each stating
that:

(A) such sale, conveyance, exchange, transfer or disposition and such
supplemental indenture comply with this Section 3.10(b);

(B) such sale, conveyance, exchange, transfer or disposition and such
supplemental indenture have no material adverse tax consequence to the Issuer or
to any Noteholders or Certificateholders; and

(C) that all conditions precedent herein provided for in this Section 3.10(b)
have been complied with.

Section 3.11 Successor or Transferee.

(a) Upon any consolidation or merger of the Issuer in accordance with
Section 3.10(a), the Person formed by or surviving such consolidation or merger
(if other than the Issuer) shall succeed to, and be substituted for, and may
exercise every right and power of, the Issuer under this Indenture with the same
effect as if such Person had been named as the Issuer herein.

(b) Upon a conveyance or transfer of all the assets and properties of the Issuer
pursuant to Section 3.10(b), the Issuer shall be released from every covenant
and agreement of this Indenture to be observed or performed on the part of the
Issuer with respect to the Securityholders immediately upon the delivery of
written notice to the Indenture Trustee from the Person acquiring such assets
and properties stating that the Issuer is to be so released.

Section 3.12 No Other Business. The Issuer shall not engage in any business or
activity other than acquiring, holding and managing the Collateral and the
proceeds therefrom in the manner contemplated by the Basic Documents, issuing
the Securities, making payments on the Securities and such other activities that
are necessary, suitable, desirable or convenient to accomplish the foregoing or
are incidental thereto, as set forth in Section 2.3 of the Trust Agreement.
After the Closing Date, the Issuer shall not fund the purchase of any new
Receivables.

 

- 15 -



--------------------------------------------------------------------------------

Section 3.13 No Borrowing. The Issuer shall not issue, incur, assume, guarantee
or otherwise become liable, directly or indirectly, for any indebtedness for
money borrowed other than indebtedness for money borrowed in respect of the
Notes or in accordance with the Basic Documents.

Section 3.14 Guarantees, Loans, Advances and Other Liabilities. Except as
contemplated by this Indenture or the other Basic Documents, the Issuer shall
not make any loan or advance or credit to, or guarantee (directly or indirectly
or by an instrument having the effect of assuring another’s payment or
performance on any obligation or capability of so doing or otherwise), endorse
or otherwise become contingently liable, directly or indirectly, in connection
with the obligations, stocks or dividends of, or own, purchase, repurchase or
acquire (or agree contingently to do so) any stock, obligations, assets or
securities of, or any other interest in, or make any capital contribution to,
any other Person.

Section 3.15 Servicer’s Obligations. The Issuer shall use its best efforts to
cause the Servicer to comply with its obligations under Sections 2.17, 3.01 and
3.02 of the Servicing Agreement.

Section 3.16 Capital Expenditures. The Issuer shall not make any expenditure
(whether by long-term or operating lease or otherwise) for capital assets
(either real, personal or intangible property) other than the purchase of the
Receivables and other property and rights from the Seller pursuant to the
Pooling Agreement.

Section 3.17 Removal of Administrator. So long as any Notes are Outstanding, the
Issuer shall not remove the Administrator without cause unless the Agent shall
have consented in writing in connection with such removal.

Section 3.18 Restricted Payments. Except for payments of principal or interest
on or redemption of the Notes, the Other Obligations and other amounts set forth
in the Note Purchase Agreement, so long as any Notes are Outstanding, the Issuer
shall not, directly or indirectly:

(a) pay any dividend or make any distribution (by reduction of capital or
otherwise), whether in cash, property, securities or a combination thereof, to
the Owner Trustee or any owner of a beneficial interest in the Issuer or
otherwise, in each case with respect to any ownership or equity interest or
similar security in or of the Issuer or to the Servicer;

(b) redeem, purchase, retire or otherwise acquire for value any such ownership
or equity interest or similar security; or

(c) set aside or otherwise segregate any amounts for any such purpose;

provided, however, that the Issuer may make, or cause to be made, distributions
to the Servicer, the Seller, the Indenture Trustee, the Owner Trustee and the
Certificateholders as permitted by, and to the extent funds are available for
such purpose hereunder or under, the Pooling

 

- 16 -



--------------------------------------------------------------------------------

Agreement, the Servicing Agreement, the Trust Agreement or the other Basic
Documents. The Issuer shall not, directly or indirectly, make payments to or
distributions from the Collection Account except in accordance with the Basic
Documents.

Section 3.19 Notice of Events of Default. The Issuer agrees to give the
Indenture Trustee and the Agent prompt written notice of each Event of Default
hereunder, each Servicer Default under the Servicing Agreement, each default on
the part of the Seller of its obligations under the Pooling Agreement and each
default on the part of NFC of its obligations under the Purchase Agreement.

Section 3.20 Further Instruments and Acts. Upon request of the Indenture
Trustee, the Issuer shall execute and deliver such further instruments and do
such further acts as may be reasonably necessary or proper to carry out more
effectively the purpose of this Indenture and the other Basic Documents to which
the Issuer is a party.

Section 3.21 Indenture Trustee’s Assignment of Administrative Receivables and
Warranty Receivables. Upon receipt of the Administrative Purchase Payment or the
Warranty Payment with respect to an Administrative Receivable or a Warranty
Receivable, as the case may be, the Indenture Trustee shall release to the
Servicer or the Warranty Purchaser, as applicable, all of the Indenture
Trustee’s right, title and interest in and to such repurchased Receivable and
the Related Security with respect thereto and any documents relating thereto,
and the Servicer or the Warranty Purchaser, as applicable, shall thereupon own
such Receivable and the Related Security with respect thereto free of any
further obligation to the Indenture Trustee or the Noteholders with respect
thereto. If in any enforcement suit or legal proceeding it is held that the
Servicer may not enforce a Receivable on the ground that it is not a real party
in interest or a holder entitled to enforce such Receivable, the Indenture
Trustee shall, at the Servicer’s expense, take such steps as the Servicer deems
necessary to enforce the Receivable, including bringing suit in the Indenture
Trustee’s name or the names of the Securityholders.

Section 3.22 Representations and Warranties by the Issuer to the Indenture
Trustee. The Issuer hereby represents and warrants to the Indenture Trustee as
follows:

(a) Good Title. No Receivable has been sold, transferred, assigned or pledged by
the Issuer to any Person other than the Indenture Trustee; immediately prior to
the grant of a security interest in the Receivable pursuant to this Indenture,
the Issuer had good and marketable title thereto, free of any Lien; and, upon
execution and delivery of this Indenture by the Issuer, the Indenture Trustee
shall have all of the right, title and interest of the Issuer in, to and under
the Collateral, free of any Lien (except for any Permitted Liens); and

(b) All Filings Made. All filings necessary under the UCC in any jurisdiction to
give the Indenture Trustee a first priority perfected security interest in the
Receivables and, to the extent constituting Code Collateral, the other
Collateral shall have been made. The Receivables constitute Code Collateral.

(c) [Reserved].

(d) Lien of Indenture. This Indenture constitutes a valid and continuing Lien on
the Collateral in favor of the Indenture Trustee on behalf of the Financial

 

- 17 -



--------------------------------------------------------------------------------

Parties, which Lien will be prior to all other Liens (other than Permitted
Liens), will be enforceable as such as against creditors of and purchasers from
the Issuer in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws affecting the enforcement of creditors’ rights in general and by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law, and all action necessary to perfect such prior
security interest has been duly taken.

ARTICLE IV

SATISFACTION AND DISCHARGE

Section 4.1 Satisfaction and Discharge of Indenture. This Indenture shall cease
to be of further effect with respect to the Notes except as to: (i) rights of
registration of transfer and exchange; (ii) substitution of mutilated,
destroyed, lost or stolen Notes; (iii) rights of Noteholders to receive payments
of principal thereof and interest thereon; (iv) Sections 3.2, 3.3, 3.4, 3.5,
3.8, 3.10, 3.11, 3.12, 3.13, 3.14, 3.16, 3.17, 3.19 and 3.21; (v) the rights,
obligations and immunities of the Indenture Trustee hereunder (including the
rights of the Indenture Trustee under Section 6.7 and the obligations of the
Indenture Trustee under Sections 4.2 and 4.4); and (vi) the rights of
Noteholders as beneficiaries hereof with respect to the property so deposited
with the Indenture Trustee payable to all or any of them, and the Indenture
Trustee, on demand of and at the expense of the Issuer shall execute proper
instruments acknowledging satisfaction and discharge of this Indenture with
respect to the Notes, if:

(a) either:

(i) all Notes theretofore authenticated and delivered (other than (A) Notes that
have been destroyed, lost or stolen and that have been replaced or paid as
provided in Section 2.5 and (B) Notes for whose payment money has theretofore
been deposited in trust or segregated and held in trust by the Issuer and
thereafter repaid to the Issuer or discharged from such trust, as provided in
Section 3.3) have been delivered to the Indenture Trustee for cancellation; or

(ii) all Notes not theretofore delivered to the Indenture Trustee for
cancellation:

(A) have become due and payable,

(B) will be due and payable on their respective Final Scheduled Distribution
Dates within one year, or

(C) are to be called for redemption within one year under arrangements
satisfactory to the Indenture Trustee for the giving of notice of redemption by
the Indenture Trustee in the name, and at the expense, of the Issuer.

and the Issuer, in the case of (A), (B) or (C) of subsection 4.1(a)(ii) above,
has irrevocably deposited or caused to be irrevocably deposited with the
Indenture Trustee cash or direct obligations of or obligations guaranteed by the
United States of America (which will mature

 

- 18 -



--------------------------------------------------------------------------------

prior to the date such amounts are payable), in trust for such purpose, in an
amount sufficient to pay and discharge the entire unpaid principal and accrued
interest on such Notes not theretofore delivered to the Indenture Trustee for
cancellation when due on the Final Scheduled Distribution Date for such Notes or
the Redemption Date for such Notes (if such Notes are to be called for
redemption pursuant to Section 10.1(a)), as the case may be;

(b) the Issuer has paid or caused to be paid all other sums payable hereunder,
under or in connection with the Note Purchase Agreement and under the Interest
Rate Swap by the Issuer; and

(c) the Issuer has delivered to the Indenture Trustee an Officer’s Certificate
of the Issuer, an Opinion of Counsel and (if required by the Indenture Trustee)
an Independent Certificate from a firm of certified public accountants, each
meeting the applicable requirements of Section 11.1(a) and each stating that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture have been complied with.

Section 4.2 Application of Trust Money. All monies deposited with the Indenture
Trustee pursuant to Section 4.1 shall be held in trust and applied by it, in
accordance with the provisions of the Notes and this Indenture, to the payment,
either directly or through any Paying Agent, as the Indenture Trustee may
determine, (i) to the Holders of the particular Notes for the payment or
redemption of which such monies have been deposited with the Indenture Trustee,
of all sums due and to become due thereon or with respect thereto, including for
principal and interest and (ii) to the Swap Counterparty of all sums, if any, by
the Issuer payable to the Swap Counterparty under the Interest Rate Swap and
distributed in accordance with this Indenture; but such monies need not be
segregated from other funds except to the extent required herein or in the
Servicing Agreement or by applicable law.

Section 4.3 Repayment of Monies Held by Paying Agent. In connection with the
satisfaction and discharge of this Indenture with respect to the Notes, all
monies then held by any Paying Agent other than the Indenture Trustee under the
provisions of this Indenture with respect to the Notes shall, upon demand of the
Issuer, be paid to the Indenture Trustee to be held and applied according to
Section 3.3 and thereupon such Paying Agent shall be released from all further
liability with respect to such monies.

Section 4.4 Duration of Position of Indenture Trustee for Benefit of
Certificateholders. Notwithstanding (i) the earlier payment in full of all
principal and interest due to the Noteholders under the terms of Notes, (ii) the
cancellation of such Notes pursuant to Section 2.8 and (iii) the discharge of
the Indenture Trustee’s duties hereunder with respect to such Notes, the
Indenture Trustee shall continue to act in the capacity as Indenture Trustee
hereunder for the benefit of the Certificateholders and the Indenture Trustee,
for the benefit of the Certificateholders, shall comply with its obligations
under Sections 2.02, 7.02 and 7.03 of the Servicing Agreement, as appropriate,
until such time as all distributions in respect of the Certificates have been
paid in full.

 

- 19 -



--------------------------------------------------------------------------------

ARTICLE V

DEFAULT AND REMEDIES

Section 5.1 Events of Default. For the purposes of this Indenture, “Event of
Default” wherever used herein or in any other Basic Document, means any one of
the following events:

(a) failure to pay any interest on any Note or the Other Obligations as and when
the same becomes due and payable, and such default shall continue unremedied for
a period of five (5) days; or

(b) except as set forth in Section 5.1(c), failure to pay any instalment of the
principal of any Note as and when the same becomes due and payable, and such
default shall continue unremedied for a period of five (5) days after there
shall have been given, by reputable overnight courier, to the Issuer and the
Seller (or the Servicer, as applicable) by the Indenture Trustee or to the
Issuer and the Seller (or the Servicer, as applicable) and the Indenture Trustee
by the Holders of at least 25% of the Outstanding Amount of the Controlling
Class, a written notice specifying such default, demanding that it be remedied
and stating that such notice is a “Notice of Default” hereunder; or

(c) failure to pay in full the outstanding principal balance of the Notes by the
Final Scheduled Distribution Date; or

(d) default in the observance or performance in any material respect of any
covenant or agreement of the Issuer made in this Indenture (other than a
covenant or agreement, a default in the observance or performance of which is
specifically dealt with elsewhere in this Section 5.1) which failure materially
and adversely affects the rights of the Noteholders, and such default shall
continue or not be cured for a period of thirty (30) days (or in the case of the
failure of the Indenture Trustee to maintain a first priority perfected security
interest in the Collateral, five (5) Business Days) after there shall have been
given, by reputable overnight courier, to the Issuer and the Seller (or the
Servicer, as applicable) by the Indenture Trustee or to the Issuer and the
Seller (or the Servicer, as applicable) and the Indenture Trustee by the Holders
of at least 25% of the Outstanding Amount of the Controlling Class, a written
notice specifying such default, demanding that it be remedied and stating that
such notice is a “Notice of Default” hereunder; or

(e) the filing of a decree or order for relief by a court having jurisdiction in
the premises in respect of the Issuer, the Seller or NFC or any substantial part
of its property in an involuntary case under any applicable federal or state
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official of the Issuer (other than as Owner Trustee) or for any
substantial part of the Collateral, the Seller or NFC or ordering the winding-up
or liquidation of the Issuer’s, the Seller’s or NFC’s affairs, and such decree
or order shall remain unstayed and in effect for a period of sixty
(60) consecutive days; or

(f) the commencement by the Issuer, the Seller or NFC of a voluntary case under
any applicable federal or state bankruptcy, insolvency or other similar law now
or

 

- 20 -



--------------------------------------------------------------------------------

hereafter in effect, or the consent by the Issuer, the Seller or NFC to the
entry of an order for relief in an involuntary case under any such law, or the
consent by the Issuer, the Seller or NFC to the appointment or taking possession
by a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of the Issuer, the Seller or NFC or for any substantial part of its
property, or the making by the Issuer, the Seller or NFC of any general
assignment for the benefit of creditors, or the failure by the Issuer, the
Seller or NFC generally to pay its debts as such debts become due, or the taking
of action by the Issuer in furtherance of any of the foregoing; or

(g) any representation, warranty, certification or statement made by the Issuer
under this Indenture or in any agreement, certificate, report, appendix,
schedule or document furnished by the Issuer to the Agent pursuant to or in
connection with this Indenture shall prove to have been false or misleading in
any material respect as of the time made or deemed made (including by omission
of material information necessary to make such representation, warranty,
certification or statement not misleading) and such false or misleading
representation, warranty, certification or statement made by the Issuer shall
continue or not be cured for a period of thirty (30) days after there shall have
been given, by reputable overnight courier, to the Issuer and the Seller (or the
Servicer, as applicable) by the Indenture Trustee or to the Issuer and the
Seller (or the Servicer, as applicable) and the Indenture Trustee by the Holders
of at least 25% of the Outstanding Amount of the Controlling Class, a written
notice specifying such false or misleading representation, warranty,
certification or statement made by the Issuer, demanding that it be remedied and
stating that such notice is a “Notice of Default” hereunder; or

(h) there shall be a “change of control” with respect to the Seller (for
purposes of this clause only, a “change of control” shall mean the failure of
NFC to own, on a fully diluted basis, 100% of the outstanding shares of voting
stock of the Seller); or

(i) any provision of this Indenture or any other Basic Document to which the
Issuer, NFC or the Seller is a party shall cease to be in full force and effect
and the parties thereto shall not within thirty (30) days thereafter have
amended such agreement to the satisfaction of the Agent to eliminate such
non-enforceability or the Issuer, NFC or the Seller shall so state in writing
and, in either case, such non-enforceability would have a material adverse
effect on the interests of the Noteholders; or

(j) the failure to maintain the Interest Rate Swap to the extent provided
pursuant to this Indenture or the failure of the Interest Rate Swap Counterparty
to make any payment required to be made thereunder, in either case, other than
as a result of any action or inaction on the part of the Swap Counterparty, if
the swap counterparty under the Interest Rate Swap is The Bank of Nova Scotia;
or

(k) a default by the Servicer in the performance of any term, provision or
condition contained in any agreement under which any indebtedness of the
Servicer in excess of $10 million was created or is governed, the effect of
which is to cause any such indebtedness to become due prior to its stated
maturity; or any such indebtedness shall be declared to be due and payable or
required to be prepaid (other than by a regularly scheduled payment or as a
result of the voluntary sale or transfer of the property or assets) prior to the
stated maturity date thereof, and the failure of the Servicer to repay such
indebtedness in full or otherwise caused such indebtedness to be reinstated
within 30 days after such indebtedness shall be declared to be due and payable
or required to be prepaid; or

 

- 21 -



--------------------------------------------------------------------------------

(l) a Servicer Default pursuant to Section 7.01(a), (c) or (d) of the Servicing
Agreement shall have occurred and be continuing; or

(m) the failure by any Warranty Purchaser to make any Warranty Payment when due
or the failure of the Servicer to make any Administrative Payment when due or
the failure of NFC or the Seller to deposit into the Collection Account any
proceeds from the International Purchase Obligations when received, and any such
failure shall continue until, or not be cured by, the Transfer Date related to
the Monthly Period in which such amount is collected, after there shall have
been given, by reputable overnight courier, to the Warranty Purchaser, NFC, the
Servicer or the Seller, as applicable, by the Indenture Trustee (provided the
Indenture Trustee has received notice of such failure) or the Agent, a written
notice specifying such failure, demanding that it be remedied and stating that
such notice is a “Notice of Default” hereunder; or

(n) default in the observance or performance in any material respect of any
covenant or agreement of (i) NFC made in Section 5.02 or 6.11 of the Purchase
Agreement, (ii) the Seller made in Section 3.03 or Section 5.02(a), (b) or
(c) of the Pooling Agreement or (iii) the Seller made in Section 5.03 of the
Note Purchase Agreement, as applicable, which failure materially and adversely
affects the rights of the Noteholders, and such default shall continue or not be
cured for a period of thirty (30) days after there shall have been given, by
reputable overnight courier, to NFC or the Seller, as applicable, by the
Indenture Trustee (provided the Indenture Trustee has received notice of such
default) or the Agent, a written notice specifying such default, demanding that
it be remedied and stating that such notice is a “Notice of Default” hereunder.

The Issuer shall deliver to the Indenture Trustee and the Agent, within five
(5) Business Days after learning of the occurrence thereof, written notice in
the form of an Officer’s Certificate of any Default under Section 5.1(d), its
status and what action the Issuer is taking or proposes to take with respect
thereto.

Section 5.2 Acceleration of Maturity; Rescission and Annulment.

(a) If an Event of Default should occur and be continuing, then and in every
such case, unless the principal amount of the Notes shall have already become
due and payable, either the Indenture Trustee or the Agent may declare all the
Notes to be immediately due and payable, by a notice in writing to the Issuer
(and to the Indenture Trustee if given by the Noteholders) setting forth the
Event or Events of Default, and upon any such declaration the unpaid principal
amount of the Notes together with accrued and unpaid interest thereon through
the date of acceleration, shall become immediately due and payable.

(b) At any time after such declaration of acceleration of maturity of the Notes
has been made and before a judgment or decree for payment of the money due
thereunder has been obtained by the Indenture Trustee as hereinafter provided in
this Article V, the Agent, by written notice to the Issuer and the Indenture
Trustee, may rescind and annul such

 

- 22 -



--------------------------------------------------------------------------------

declaration and its consequences with respect to the Notes; provided, that no
such rescission and annulment shall extend to or affect any subsequent or other
Default or impair any right consequent thereto; and provided further, that if
the Indenture Trustee shall have proceeded to enforce any right under this
Indenture and such proceedings shall have been discontinued or abandoned because
of such rescission and annulment or for any other reason, or such proceedings
shall have been determined adversely to the Indenture Trustee, then and in every
such case, the Indenture Trustee, the Issuer and the Noteholders, as the case
may be, shall be restored to their respective former positions and rights
hereunder, and all rights, remedies and powers of the Indenture Trustee, the
Issuer and the Noteholders, as the case may be, shall continue as though no such
proceedings had been commenced.

Section 5.3 Collection of Indebtedness and Suits for Enforcement by Indenture
Trustee.

(a) The Issuer covenants that if there shall occur an Event of Default under
Sections 5.1(a), (b) or (c), the Issuer shall, upon demand of the Agent, pay to
the Indenture Trustee, for the benefit of the Noteholders in accordance with
their respective outstanding principal amounts, the entire amount then due and
payable on the Notes for principal and interest and all accrued and unpaid Other
Obligations, with interest through the date of such payment on the overdue
principal amount of the Notes, at the rate applicable to the Notes, and in
addition thereto such further amount as shall be sufficient to cover the costs
and expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Indenture Trustee and its agents and counsel.

(b) If the Issuer shall fail forthwith to pay such amounts upon such demand, the
Indenture Trustee may, or upon demand of the Agent, shall, in its own name and
as trustee of an express trust, institute a Proceeding for the collection of the
sums so due and unpaid, and may prosecute such Proceeding to judgment or final
decree, and may enforce the same against the Issuer or other obligor upon such
Notes and collect in the manner provided by law out of the property of the
Issuer or other obligor upon the Notes, wherever situated, the monies adjudged
or decreed to be payable.

(c) If an Event of Default occurs and is continuing, the Indenture Trustee may,
or upon demand of the Agent, shall, as more particularly provided in
Section 5.4, in its discretion, proceed to protect and enforce its rights and
the rights of the Noteholders, by such appropriate Proceedings as the Agent
shall deem most effective to protect and enforce any such rights, whether for
the specific enforcement of any covenant or agreement in this Indenture or in
aid of the exercise of any power granted herein, or to enforce any other proper
remedy or legal or equitable right vested in the Indenture Trustee by this
Indenture or by applicable law.

(d) If there shall be pending, relative to the Issuer or any other obligor upon
the Notes or any Person having or claiming an ownership interest in the
Collateral, Proceedings under Title 11 of the United States Code or any other
applicable federal or state bankruptcy, insolvency or other similar law, or if a
receiver, assignee or trustee in bankruptcy or reorganization, liquidator,
sequestrator or similar official shall have been appointed for or taken
possession of the Issuer or its property or such other obligor or Person, or in
case of any other comparable judicial Proceedings relative to the Issuer or
other obligor upon the Notes, or to the

 

- 23 -



--------------------------------------------------------------------------------

creditors or property of the Issuer or such other obligor, the Indenture
Trustee, irrespective of whether the principal of any Notes shall then be due
and payable as therein expressed or by declaration or otherwise and irrespective
of whether the Indenture Trustee shall have made any demand pursuant to the
provisions of this Section 5.3, shall be entitled and empowered, by intervention
in such Proceedings or otherwise:

(i) to file and prove a claim or claims for the entire amount of the unpaid
principal and interest owing in respect of the Notes and to file such other
papers or documents as may be necessary or advisable in order to have the claims
of the Indenture Trustee (including any claim for reasonable compensation to the
Indenture Trustee and each predecessor trustee, and their respective agents,
attorneys and counsel, and for reimbursement of all expenses and liabilities
incurred, and all advances made, by the Indenture Trustee and each predecessor
trustee, except as a result of negligence or bad faith), the Agent and of the
Noteholders allowed in such Proceedings;

(ii) unless prohibited by applicable law and regulations, to vote on behalf of
the Holders of Notes in any election of a trustee, a standby trustee or Person
performing similar functions in any such Proceedings;

(iii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute all amounts received with respect to the
claims of the Noteholders, the Agent and of the Indenture Trustee on their
behalf; and

(iv) to file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Indenture Trustee, the
Agent or the Holders of Notes allowed in any judicial proceedings relative to
the Issuer, its creditors and its property;

and any trustee, receiver, liquidator, custodian or other similar official in
any such Proceeding is hereby authorized by the Agent, each of such Noteholders
to make payments to the Indenture Trustee, and, if the Indenture Trustee shall
consent to the making of payments directly to the Agent or such Noteholders, to
pay to the Indenture Trustee such amounts as shall be sufficient to cover
reasonable compensation to the Indenture Trustee, each predecessor trustee and
their respective agents, attorneys and counsel, and all other expenses and
liabilities incurred, and all advances made, by the Indenture Trustee and each
predecessor trustee, except as a result of negligence or bad faith.

(e) Nothing herein contained shall be deemed to authorize the Indenture Trustee
to authorize or consent to or vote for or accept or adopt on behalf of any
Noteholder any plan of reorganization, arrangement, adjustment or composition
affecting the Notes or the rights of any Holder thereof or to authorize the
Indenture Trustee to vote in respect of the claim of any Noteholder in any such
proceeding except, as aforesaid, to vote for the election of a trustee in
bankruptcy or similar Person.

(f) All rights of action and of asserting claims under this Indenture, or under
any of the Notes, may be enforced by the Indenture Trustee without the
possession of any of the Notes or the production thereof in any trial or other
Proceedings relative thereto, and any

 

- 24 -



--------------------------------------------------------------------------------

such Proceedings instituted by the Indenture Trustee shall be brought in its own
name as trustee of an express trust, and any recovery of judgment, subject to
the payment of the expenses, disbursements and compensation of the Indenture
Trustee, each predecessor trustee and their respective agents and attorneys,
shall be applied in accordance with Section 5.4(b).

(g) In any Proceedings brought by the Indenture Trustee (and also any
Proceedings involving the interpretation of any provision of this Indenture to
which the Indenture Trustee shall be a party), the Indenture Trustee shall be
held to represent all the Noteholders, and it shall not be necessary to make any
Noteholder a party to any such Proceedings.

Section 5.4 Remedies; Priorities.

(a) If an Event of Default shall have occurred and be continuing and the Notes
have been accelerated under Section 5.2(a), the Indenture Trustee may do one or
more of the following (subject to Section 5.5):

(i) institute Proceedings in its own name and as trustee of an express trust for
the collection of all amounts then due and payable on the Notes or under this
Indenture or the other Basic Documents with respect thereto, whether by
declaration of acceleration or otherwise, enforce any judgment obtained, and
collect from the Issuer and any other obligor upon such Notes monies adjudged
due;

(ii) institute Proceedings from time to time for the complete or partial
foreclosure of this Indenture with respect to the Collateral;

(iii) subject to clause (iv) below, exercise any remedies of a secured party
under the UCC and take any other appropriate action to protect and enforce the
rights and remedies of the Indenture Trustee, the Agent and the Noteholders; and

(iv) sell the Collateral or any portion thereof or rights or interest therein,
at one or more public or private sales called and conducted in any manner
permitted by law or elect to have the Issuer maintain possession of the
Collateral, including the Receivables included therein and continue to apply
collections on such Receivables as if there had been no declaration of
acceleration; provided, however, that the Indenture Trustee may not sell or
otherwise liquidate the Collateral following an Event of Default and
acceleration of the Notes, unless (A) the Holders of all of the aggregate
Outstanding Amount of the Notes consent thereto, (B) the proceeds of such sale
or liquidation distributable to the Noteholders are sufficient to discharge in
full the principal of and the accrued interest on the Notes and all other
amounts payable with respect to the Notes, in each case as of the date of such
sale or liquidation or (C) (i) there has been an Event of Default under
Section 5.1(a), (b) or (c) or otherwise arising from a failure to make a
required payment of principal on any Notes, (ii) the Indenture Trustee
determines that the Collateral will not continue to provide sufficient funds for
the payment of principal of and interest on the Notes as and when they would
have become due if the Notes had not been declared due and payable and (iii) the
Indenture Trustee obtains the consent of Holders of a majority of the aggregate
Outstanding Amount of the

 

- 25 -



--------------------------------------------------------------------------------

Controlling Class. In determining such sufficiency or insufficiency with respect
to clauses (B) and (C), the Indenture Trustee may, but need not, obtain and rely
upon an opinion of an Independent investment banking or accounting firm of
national reputation as to the feasibility of such proposed action and as to the
sufficiency of the Collateral for such purpose.

(b) If the Indenture Trustee collects any money or property pursuant to this
Article V, it shall pay out or deposit such money or property in the following
order:

FIRST: to the extent not paid by the Servicer as contemplated in Section 6.7 or
in Section 6.05 of the Servicing Agreement, to the Indenture Trustee for amounts
due under Section 6.7 and to the Owner Trustee for amounts due under Section 6.9
of the Trust Agreement;

SECOND: to the Collection Account, for distribution pursuant to Section 8.2(c)
and (d) of this Indenture; and

THIRD: from the Collection Account to the Certificate Distribution Account, for
distribution pursuant to Section 4.02 of the Pooling Agreement.

Section 5.5 Optional Preservation of the Collateral. If the Notes have been
declared to be due and payable under Section 5.2(a) following an Event of
Default and such declaration and its consequences have not been rescinded and
annulled in accordance with Section 5.2(b), the Indenture Trustee may, or upon
demand of the Agent, shall, elect to take and maintain possession of the
Collateral. It is the desire of the parties hereto and the Noteholders that
there be at all times sufficient funds for the payment of principal of and
interest on the Notes and all other amounts payable with respect to the Notes,
and the Indenture Trustee shall take such desire into account when determining
whether or not to take and maintain possession of the Collateral. In determining
whether to take and maintain possession of the Collateral, the Indenture Trustee
may, but need not, obtain and rely upon an opinion of an Independent investment
banking or accounting firm of national reputation as to the feasibility of such
proposed action and as to the sufficiency of the Collateral for such purpose.

Section 5.6 Limitation of Suits. No Holder of any Note shall have any right to
institute any Proceeding, judicial or otherwise, with respect to this Indenture,
or for the appointment of a receiver or trustee, or for any other remedy
hereunder, unless:

(i) the Agent or such Holder has previously given written notice to the
Indenture Trustee of a continuing Event of Default;

(ii) the Holders of not less than 25% of the Outstanding Amount of the
Controlling Class have made written request to the Indenture Trustee to
institute such Proceeding in respect of such Event of Default in its own name as
Indenture Trustee hereunder;

(iii) such Holder or Holders have offered to the Indenture Trustee reasonable
indemnity against the costs, expenses and liabilities to be incurred in
complying with such request;

 

- 26 -



--------------------------------------------------------------------------------

(iv) the Indenture Trustee for 60 days after its receipt of such notice, request
and offer of indemnity has failed to institute such Proceedings; and

(v) no direction inconsistent with such written request has been given to the
Indenture Trustee during such 60-day period by the Holders of a majority of the
Outstanding Amount of the Controlling Class;

it being understood and intended that no Holder or Holders of Notes shall have
any right in any manner whatsoever by virtue of, or by availing of, any
provision of this Indenture to affect, disturb or prejudice the rights of any
other Holders of Notes or to obtain or to seek to obtain priority or preference
over any other Holders of Notes or to enforce any right under this Indenture,
except in the manner herein provided and for the equal, ratable (on the basis of
the respective aggregate amount of principal and interest, respectively, due and
unpaid on the Notes held by each Noteholder) and common benefit of all
Noteholders. For the protection and enforcement of the provisions of this
Section 5.6, each and every Noteholder shall be entitled to such relief as can
be given either at law or in equity.

If the Indenture Trustee shall receive conflicting or inconsistent requests and
indemnity from two or more groups of Holders of Notes, each representing less
than a majority of the Outstanding Amount of the Controlling Class, the
Indenture Trustee in its sole discretion may determine what action, if any,
shall be taken, notwithstanding any other provisions of this Indenture.

Section 5.7 Unconditional Rights of Noteholders To Receive Principal, Interest
and Other Amounts. Notwithstanding any other provisions in this Indenture, the
Holder of any Note shall have the right, which is absolute and unconditional, to
receive payment of the principal of and interest on such Note on or after the
respective due dates thereof expressed in such Note or in this Indenture (or, in
the case of redemption, if applicable, on or after the Redemption Date),
together with payment of all other amounts payable with respect to the Notes,
and to institute suit for the enforcement of any such payment, and such right
shall not be impaired without the consent of such Holder.

Section 5.8 Restoration of Rights and Remedies. If the Indenture Trustee or the
Agent or any Noteholder has instituted any Proceeding to enforce any right or
remedy under this Indenture and such Proceeding has been discontinued or
abandoned for any reason or has been determined adversely to the Indenture
Trustee or to the Agent or such Noteholder, then and in every such case the
Issuer, the Indenture Trustee, the Agent and the Noteholders shall, subject to
any determination in such Proceeding, be restored severally to their respective
former positions hereunder, and thereafter all rights and remedies of the
Indenture Trustee, the Agent and the Noteholders shall continue as though no
such Proceeding had been instituted.

Section 5.9 Rights and Remedies Cumulative. No right or remedy herein conferred
upon or reserved to the Indenture Trustee, the Agent or to the Noteholders is
intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

 

- 27 -



--------------------------------------------------------------------------------

Section 5.10 Delay or Omission Not a Waiver. No delay or omission of the
Indenture Trustee, the Agent or any Holder of any Note to exercise any right or
remedy accruing upon any Default shall impair any such right or remedy or
constitute a waiver of any such Default or an acquiescence therein. Every right
and remedy given by this Article V or by law to the Indenture Trustee, the Agent
or to the Noteholders may be exercised from time to time, and as often as may be
deemed expedient, by the Indenture Trustee, the Agent or by the Noteholders, as
the case may be.

Section 5.11 Control by Noteholders. The Holders of a majority of the
Outstanding Amount of the Controlling Class shall, subject to provision being
made for indemnification against costs, expenses and liabilities in a form
satisfactory to the Indenture Trustee, have the right to direct the time, method
and place of conducting any Proceeding for any remedy available to the Indenture
Trustee with respect to the Notes or exercising any trust or power conferred on
the Indenture Trustee; provided, however, that:

(i) such direction shall not be in conflict with any rule of law or with this
Indenture;

(ii) subject to the express terms of Section 5.4, any direction to the Indenture
Trustee to sell or liquidate the Collateral shall be by the Holders of Notes
representing 100% of the Outstanding Amount of the Notes;

(iii) if the conditions set forth in Section 5.5 have been satisfied and the
Indenture Trustee elects to retain the Collateral pursuant to Section 5.5, then
any direction to the Indenture Trustee by Holders of Notes representing less
than 100% of the Outstanding Amount of the Notes to sell or liquidate the
Collateral shall be of no force and effect; and

(iv) the Indenture Trustee may take any other action deemed proper by the
Indenture Trustee that is not inconsistent with such direction;

provided, however, that, subject to Section 6.1, the Indenture Trustee need not
take any action that it determines might cause it to incur any liability
(a) with respect to which the Indenture Trustee shall have reasonable grounds to
believe that adequate indemnity against such liability in not assured to it and
(b) which might materially adversely affect the rights of any Noteholders not
consenting to such action.

Section 5.12 Waiver of Past Defaults.

(a) Prior to the declaration of the acceleration of the maturity of the Notes as
provided in Section 5.2(a), the Agent may waive any past Default and its
consequences except a Default (i) in the payment of principal of or interest on
any of the Notes or (ii) in respect of a covenant or provision hereof which
cannot be modified or amended without the consent of the Holder of each Note. In
the case of any such waiver, the Issuer, the Indenture Trustee, the Agent and
the Noteholders shall be restored to their respective former positions and
rights hereunder; but no such waiver shall extend to or affect any subsequent or
other Default or impair any right consequent thereto.

 

- 28 -



--------------------------------------------------------------------------------

(b) Upon any such waiver, such Default shall cease to exist and be deemed to
have been cured and not to have occurred, and any Event of Default arising
therefrom shall be deemed to have been cured and not to have occurred, for every
purpose of this Indenture; but no such waiver shall extend to or affect any
subsequent or other Default or impair any right consequent thereto.

Section 5.13 Undertaking for Costs. All parties to this Indenture agree, and
each Holder of any Note by such Holder’s acceptance thereof shall be deemed to
have agreed, that any court may in its discretion require, in any Proceeding for
the enforcement of any right or remedy under this Indenture, or in any
Proceeding against the Indenture Trustee for any action taken, suffered or
omitted by it as Indenture Trustee, the filing by any party litigant in such
Proceeding of an undertaking to pay the costs of such Proceeding, and that such
court may in its discretion assess reasonable costs, including reasonable
attorneys’ fees, against any party litigant in such Proceeding, having due
regard to the merits and good faith of the claims or defenses made by such party
litigant; but the provisions of this Section 5.13 shall not apply to:

(a) any Proceeding instituted by the Indenture Trustee;

(b) any Proceeding instituted by any Noteholder, or group of Noteholders, in
each case holding in the aggregate more than 10% of the Outstanding Amount of
the Controlling Class; or

(c) any Proceeding instituted by the Agent or any Noteholder for the enforcement
of the payment of principal of or interest on any Note on or after the
respective due dates expressed in such Note and in this Indenture (or, in the
case of redemption, on or after the Redemption Date).

Section 5.14 Waiver of Stay or Extension Laws. The Issuer, covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon, or
plead or in any manner whatsoever, claim or take the benefit or advantage of,
any stay or extension law wherever enacted, now or at any time hereafter in
force, that may adversely affect the covenants or the performance of this
Indenture. The Issuer (to the extent that it may lawfully do so) hereby
expressly waives all benefit or advantage of any such law, and covenants that it
shall not hinder, delay or impede the execution of any power herein granted to
the Indenture Trustee, the Agent or any Noteholder, but shall suffer and permit
the execution of every such power as though no such law had been enacted.

Section 5.15 Action on Notes. The Indenture Trustee’s right to seek and recover
judgment on the Notes or under this Indenture shall not be affected by the
seeking, obtaining or application of any other relief under or with respect to
this Indenture. Neither the lien of this Indenture nor any rights or remedies of
the Indenture Trustee, the Agent or the Noteholders shall be impaired by the
recovery of any judgment by the Indenture Trustee against the Issuer or by the
levy of any execution under such judgment upon any portion of the Collateral or
upon any of the assets of the Issuer. Any money or property collected by the
Indenture Trustee shall be applied in accordance with Section 5.4(b).

 

- 29 -



--------------------------------------------------------------------------------

Section 5.16 Performance and Enforcement of Certain Obligations.

(a) Promptly following a request from the Indenture Trustee to do so and at the
Administrator’s expense, the Issuer agrees to take all such lawful action as the
Indenture Trustee may, or at the direction of the Agent, shall request to compel
or secure the performance and observance by the Seller of its obligations to the
Issuer under or in connection with the Pooling Agreement and the Purchase
Agreement, by the Servicer of its obligations to the Issuer under or in
connection with the Servicing Agreement, by NFC of its obligations under or in
connection with the Purchase Agreement, or by any obligor under the Interest
Rate Swap of its obligations under or in accordance with the Interest Rate Swap
in accordance with the terms thereof, and to exercise any and all rights,
remedies, powers and privileges lawfully available to the Issuer under or in
connection with the Pooling Agreement, the Servicing Agreement, the Purchase
Agreement and the Interest Rate Swap to the extent and in the manner directed by
the Indenture Trustee, including the transmission of notices of default on the
part of the Seller, the Servicer or NFC, any obligor under the Interest Rate
Swap thereunder and the institution of legal or administrative actions or
proceedings to compel or secure performance by the Seller, the Servicer, NFC or
any obligor under the Interest Rate Swap of each of their respective obligations
under the Pooling Agreement, the Servicing Agreement, the Purchase Agreement and
the Interest Rate Swap.

(b) If an Event of Default has occurred and is continuing, the Indenture Trustee
may, and, at the direction (which direction shall be in writing or by telephone
(confirmed in writing promptly thereafter)) of the Agent shall, exercise all
rights, remedies, powers, privileges and claims of the Issuer against the Seller
under or in connection with the Pooling Agreement and the Purchase Agreement,
the Servicer under or in connection with the Servicing Agreement, NFC under or
in connection with the Purchase Agreement or any obligor under the Interest Rate
Swap, including the right or power to take any action to compel or secure
performance or observance by the Seller, the Servicer, NFC or such party of each
of their obligations to the Issuer thereunder and to give any consent, request,
notice, direction, approval, extension or waiver under the Pooling Agreement,
the Servicing Agreement, the Purchase Agreement and the Interest Rate Swap, and
any right of the Issuer to take such action shall be suspended.

ARTICLE VI

THE INDENTURE TRUSTEE

Section 6.1 Duties of Indenture Trustee.

(a) If an Event of Default has occurred and is continuing, the Indenture Trustee
shall exercise the rights and powers vested in it by this Indenture and use the
same degree of care and skill in their exercise as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.

(b) Except during the continuance of an Event of Default:

(i) the Indenture Trustee undertakes to perform such duties and only such duties
as are specifically set forth in this Indenture, the Servicing Agreement and any
other Basic Document to which it is a party and no implied covenants or
obligations shall be read into this Indenture, the Servicing Agreement or any
other Basic Document against the Indenture Trustee; and

 

- 30 -



--------------------------------------------------------------------------------

(ii) in the absence of bad faith on its part, the Indenture Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Indenture Trustee and conforming to the requirements of this Indenture;
provided, however, that the Indenture Trustee shall examine the certificates and
opinions to determine whether or not they conform to any applicable requirements
of this Indenture.

(c) The Indenture Trustee may not be relieved from liability for its own
negligent action, its own negligent failure to act or its own willful
misconduct, except that:

(i) this Section 6.1(c) does not limit the effect of Section 6.1(b);

(ii) the Indenture Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer unless it is proved that the Indenture
Trustee was negligent in ascertaining the pertinent facts; and

(iii) the Indenture Trustee shall not be liable with respect to any action it
takes or omits to take in good faith in accordance with a direction received by
it pursuant to Section 5.11.

(d) The Indenture Trustee shall not be liable for interest on any money received
by it except as the Indenture Trustee may agree in writing with the Issuer.

(e) Money held in trust by the Indenture Trustee need not be segregated from
other funds except to the extent required by law or the terms of this Indenture
or the Servicing Agreement.

(f) No provision of this Indenture shall require the Indenture Trustee to expend
or risk its own funds or otherwise incur financial liability in the performance
of any of its duties hereunder or in the exercise of any of its rights or
powers, if it shall have reasonable grounds to believe that repayments of such
funds or adequate indemnity against such risk or liability is not reasonably
assured to it.

(g) The Indenture Trustee shall reimburse the Seller and any director, officer,
employee or agent of the Seller for any contractual damages, liability or
expense incurred by reason of the Indenture Trustee’s willful misfeasance, bad
faith or gross negligence (except errors in judgment) in the performance of its
duties under any of the Further Transfer and Servicing Agreements, or by reason
of reckless disregard of its obligations and duties under any of the Further
Transfer and Servicing Agreements.

(h) Every provision of this Indenture relating to the Indenture Trustee shall be
subject to the provisions of this Section 6.1.

 

- 31 -



--------------------------------------------------------------------------------

Section 6.2 Rights of Indenture Trustee.

(a) The Indenture Trustee may rely on any document believed by it to be genuine
and to have been signed or presented by the proper Person. The Indenture Trustee
need not investigate any fact or matter stated in the document.

(b) Before the Indenture Trustee acts or refrains from acting, it may require an
Officer’s Certificate or an Opinion of Counsel that such action or omission is
required or permissible hereunder. The Indenture Trustee shall not be liable for
any action it takes or omits to take in good faith in reliance on such Officer’s
Certificate or Opinion of Counsel.

(c) The Indenture Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys or a custodian or nominee, and the Indenture Trustee shall not be
responsible for any misconduct or negligence on the part of, or for the
supervision of, any such agent, attorney, custodian or nominee appointed with
due care by it hereunder.

(d) The Indenture Trustee shall not be liable for any action it takes or omits
to take in good faith which it believes to be authorized or within its rights or
powers; provided, however, that the Indenture Trustee’s conduct does not
constitute willful misconduct, negligence or bad faith.

(e) The Indenture Trustee may consult with counsel, and the advice or opinion of
counsel with respect to legal matters relating to this Indenture and the Notes
shall be full and complete authorization and protection from liability in
respect to any action taken, omitted or suffered by it hereunder in good faith
and in accordance with the advice or opinion of such counsel.

Section 6.3 Indenture Trustee May Own Notes. The Indenture Trustee in its
individual or any other capacity may become the owner or pledgee of Notes and
may otherwise deal with the Issuer, the Servicer or any of their respective
Affiliates with the same rights it would have if it were not Indenture Trustee;
provided, however, that the Indenture Trustee shall comply with Sections 6.10
and 6.11. Any Paying Agent, Note Registrar, co-registrar or co-paying agent may
do the same with like rights.

Section 6.4 Indenture Trustee’s Disclaimer. The Indenture Trustee shall not be
responsible for and makes no representation as to the validity or adequacy of
this Indenture or the Notes, it shall not be accountable for the Issuer’s use of
the proceeds from the Notes, and it shall not be responsible for any statement
of the Issuer in the Indenture or in any document issued in connection with the
sale of the Notes or in the Notes other than the Indenture Trustee’s certificate
of authentication.

Section 6.5 Notice of Defaults. If a Default occurs and is continuing and if it
is known to a Responsible Officer of the Indenture Trustee, the Indenture
Trustee shall mail to the Agent notice of the Default within ten (10) Business
Days after such Responsible Officer obtained knowledge of such Default. Except
in the case of a Default in payment of principal of or interest on any Note, the
Indenture Trustee may withhold the notice if and so long as a committee of its
Responsible Officers in good faith determines that withholding the notice is in
the interests of Noteholders.

 

- 32 -



--------------------------------------------------------------------------------

Section 6.6 Reports by Indenture Trustee to Holders. The Indenture Trustee shall
deliver to the Agent and each Noteholder the information and documents set forth
in Article VII and Section 8.8, and, in addition, all such information with
respect to the Notes as may be required, as specified by the Servicer, to enable
such Holder to prepare its federal and state income tax returns.

Section 6.7 Compensation; Indemnity.

(a) The Issuer shall cause the Servicer pursuant to the Servicing Agreement to
pay to the Indenture Trustee from time to time such compensation for its
services as shall be agreed upon in writing. The Indenture Trustee’s
compensation shall not be limited by any law on compensation of a trustee of an
express trust. The Issuer shall cause the Servicer pursuant to the Servicing
Agreement to reimburse the Indenture Trustee for all reasonable out-of-pocket
expenses incurred or made by it, including costs of collection, in addition to
the compensation for its services. Such expenses shall include the reasonable
compensation and expenses, disbursements and advances of the Indenture Trustee’s
agents, counsel, accountants and experts. The Issuer shall cause the Servicer
pursuant to the Servicing Agreement to indemnify the Indenture Trustee in
accordance with Section 6.05 of the Servicing Agreement. The Issuer shall have
no obligation to pay, reimburse or indemnify the Indenture Trustee, except as
specifically provided herein.

(b) The Issuer’s obligations to the Indenture Trustee pursuant to this
Section 6.7 shall survive the discharge of this Indenture. When the Indenture
Trustee incurs expenses after the occurrence of a Default specified in
Section 5.1(e) or (f) the expenses are intended to constitute expenses of
administration under Title 11 of the United States Code or any other applicable
federal or state bankruptcy, insolvency or similar law.

Section 6.8 Replacement of Indenture Trustee.

(a) The Indenture Trustee may at any time give notice of its intent to resign by
so notifying the Issuer and the Agent; provided, however, that no such
resignation shall become effective and the Indenture Trustee shall not resign
prior to the time set forth in Section 6.8(c). The Holders of a majority in
Outstanding Amount of the Controlling Class may remove the Indenture Trustee by
so notifying the Indenture Trustee and may appoint a successor Indenture
Trustee. Such resignation or removal shall become effective in accordance with
Section 6.8(c). The Issuer shall remove the Indenture Trustee if:

(i) the Indenture Trustee fails to comply with Section 6.11;

(ii) the Indenture Trustee is adjudged a bankrupt or insolvent;

(iii) a receiver or other public officer takes charge of the Indenture Trustee
or its property; or

(iv) the Indenture Trustee otherwise becomes incapable of acting.

 

- 33 -



--------------------------------------------------------------------------------

(b) If the Indenture Trustee gives notice of its intent to resign or is removed
or if a vacancy exists in the office of the Indenture Trustee for any reason
(the Indenture Trustee in such event being referred to herein as the retiring
Indenture Trustee), the Issuer (with the consent of the Agent) shall promptly
appoint and designate a successor Indenture Trustee which complies with
Section 6.11.

(c) A successor Indenture Trustee shall deliver a written acceptance of its
appointment and designation to the retiring Indenture Trustee and to the Issuer.
Thereupon the resignation or removal of the retiring Indenture Trustee shall
become effective, and the successor Indenture Trustee shall have all the rights,
powers and duties of the Indenture Trustee under this Indenture. The successor
Indenture Trustee shall mail a notice of its succession to Noteholders and to
the Agent. The retiring Indenture Trustee shall promptly transfer all property
held by it as Indenture Trustee to the successor Indenture Trustee.

(d) If a successor Indenture Trustee does not take office within 60 days after
the retiring Indenture Trustee gives notice of its intent to resign or is
removed, the retiring Indenture Trustee, the Issuer, the Agent or the Holders of
a majority of the Outstanding Amount of the Controlling Class may petition any
court of competent jurisdiction for the appointment and designation of a
successor Indenture Trustee which complies with Section 6.11.

(e) If the Indenture Trustee fails to comply with Section 6.11, any Noteholder
may petition any court of competent jurisdiction for the removal of the
Indenture Trustee and the appointment of a successor Indenture Trustee which
complies with Section 6.11.

(f) Notwithstanding the replacement of the Indenture Trustee pursuant to this
Section 6.8, the Issuer’s obligations under Section 6.7 and the Servicer’s
corresponding obligations under the Servicing Agreement shall continue for the
benefit of the retiring Indenture Trustee.

Section 6.9 Merger or Consolidation of Indenture Trustee.

(a) Any Person into which the Indenture Trustee may be merged or with which it
may be consolidated, or any Person resulting from any merger or consolidation to
which the Indenture Trustee shall be a party, or any corporation succeeding to
the corporate trust business of the Indenture Trustee, shall be the successor of
the Indenture Trustee under this Indenture; provided, however, that such Person
shall be eligible under the provisions of Section 6.11, without the execution or
filing of any instrument or any further act on the part of any of the parties to
this Indenture, anything in this Indenture to the contrary notwithstanding.
Following such merger or consolidation, the successor Indenture Trustee shall
mail a notice of such merger or consolidation to the Agent.

(b) If at the time such successor or successors by merger or consolidation to
the Indenture Trustee shall succeed to the trusts created by this Indenture, any
of the Notes shall have been authenticated but not delivered, any such successor
to the Indenture Trustee may adopt the certificate of authentication of any
predecessor trustee, and deliver such Notes so authenticated; and in case at
that time any of the Notes shall not have been authenticated, any successor to
the Indenture Trustee may authenticate such Notes either in the

 

- 34 -



--------------------------------------------------------------------------------

name of any predecessor hereunder or in the name of the successor to the
Indenture Trustee. In all such cases such certificate of authentication shall
have the same full force as is provided anywhere in the Notes or herein with
respect to the certificate of authentication of the Indenture Trustee.

Section 6.10 Appointment of Co-Indenture Trustee or Separate Indenture Trustee.

(a) Notwithstanding any other provisions of this Indenture, at any time, for the
purpose of meeting any legal requirement of any jurisdiction in which any part
of the Collateral or any Financed Vehicle may at the time be located, the
Indenture Trustee shall have the power and may execute and deliver all
instruments to appoint one or more Persons to act as a co-trustee or
co-trustees, or separate trustee or separate trustees, of all or any part of the
Collateral, and to vest in such Person or Persons, in such capacity and for the
benefit of the Financial Parties, such title to the Collateral, or any part
hereof, and, subject to the other provisions of this Section 6.10, such powers,
duties, obligations, rights and trusts as the Indenture Trustee may consider
necessary or desirable. No co-trustee or separate trustee hereunder shall be
required to meet the terms of eligibility as a successor trustee under
Section 6.11 and no notice to Noteholders of the appointment of any co-trustee
or separate trustee shall be required under Section 6.8.

(b) Every separate trustee and co-trustee shall, to the extent permitted by law,
be appointed and act subject to the following provisions and conditions:

(i) all rights, powers, duties and obligations conferred or imposed upon the
Indenture Trustee shall be conferred or imposed upon and exercised or performed
by the Indenture Trustee and such separate trustee or co-trustee jointly (it
being understood that such separate trustee or co-trustee is not authorized to
act separately without the Indenture Trustee joining in such act), except to the
extent that under any law of any jurisdiction in which any particular act or
acts are to be performed the Indenture Trustee shall be incompetent or
unqualified to perform such act or acts, in which event such rights, powers,
duties and obligations (including the holding of title to the Collateral or any
portion thereof in any such jurisdiction) shall be exercised and performed
singly by such separate trustee or co-trustee, but solely at the direction of
the Indenture Trustee;

(ii) no trustee hereunder shall be personally liable by reason of any act or
omission of any other trustee hereunder; and

(iii) the Indenture Trustee may at any time accept the resignation of or remove
any separate trustee or co-trustee.

(c) Any notice, request or other writing given to the Indenture Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Indenture and the conditions
of this Article VI. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or

 

- 35 -



--------------------------------------------------------------------------------

property specified in its instrument of appointment, either jointly with the
Indenture Trustee or separately, as may be provided therein, subject to all the
provisions of this Indenture, specifically including every provision of this
Indenture relating to the conduct of, affecting the liability of, or affording
protection to, the Indenture Trustee. Every such instrument shall be filed with
the Indenture Trustee.

(d) Any separate trustee or co-trustee may at any time constitute the Indenture
Trustee, its agent or attorney-in-fact with full power and authority, to the
extent not prohibited by law, to do any lawful act under or in respect of this
Indenture on its behalf and in its name. If any separate trustee or co-trustee
shall die, become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Indenture Trustee, to the extent permitted by law, without the appointment of a
new or successor trustee.

Section 6.11 Eligibility; Disqualification. The Indenture Trustee shall have a
combined capital and surplus of at least $50,000,000 as set forth in its most
recent published annual report of condition and (unless waived by the Agent) it
shall have a long term unsecured debt rating of Baa3 or better by Moody’s.

Section 6.12 [Reserved].

Section 6.13 Representations and Warranties of Indenture Trustee. The Indenture
Trustee represents and warrants as of the Closing Date that:

(a) the Indenture Trustee is a New York banking corporation duly organized,
validly existing and in good standing under the laws of the State of New York
and the eligibility requirements set forth in Section 6.11 are satisfied with
respect to the Indenture Trustee;

(b) the Indenture Trustee has full power, authority and legal right to execute,
deliver and perform this Indenture, and has taken all necessary action to
authorize the execution, delivery and performance by it of this Indenture;

(c) the execution, delivery and performance by the Indenture Trustee of this
Indenture (i) shall not violate any provision of any law or regulation governing
the banking and trust powers of the Indenture Trustee or any order, writ,
judgment or decree of any court, arbitrator, or governmental authority
applicable to the Indenture Trustee or any of its assets, (ii) shall not violate
any provision of the corporate charter or by-laws of the Indenture Trustee or
(iii) shall not violate any provision of, or constitute, with or without notice
or lapse of time, a default under, or result in the creation or imposition of
any lien on any properties included in the Collateral pursuant to the provisions
of any mortgage, indenture, contract, agreement or other undertaking to which it
is a party, which violation, default or lien could reasonably be expected to
have a materially adverse effect on the Indenture Trustee’s performance or
ability to perform its duties under this Indenture or on the transactions
contemplated in this Indenture;

(d) the execution, delivery and performance by the Indenture Trustee of this
Indenture shall not require the authorization, consent or approval of, the
giving of notice

 

- 36 -



--------------------------------------------------------------------------------

to, the filing or registration with, or the taking of any other action in
respect of, any governmental authority or agency regulating the banking and
corporate trust activities of the Indenture Trustee; and

(e) this Indenture has been duly executed and delivered by the Indenture Trustee
and constitutes the legal, valid and binding agreement of the Indenture Trustee,
enforceable in accordance with its terms.

Section 6.14 Indenture Trustee May Enforce Claims Without Possession of Notes.
All rights of action and claims under this Indenture or the Notes may be
prosecuted and enforced by the Indenture Trustee without the possession of any
of the Notes or the production thereof in any proceeding relating thereto, and
any such proceeding instituted by the Indenture Trustee shall be brought in its
own name as Indenture Trustee. Any recovery of judgment shall, after provision
for the payment of the reasonable compensation, expenses, disbursements and
advances of the Indenture Trustee, its agents and counsel, be for the ratable
benefit of the Financial Parties in respect of which such judgment has been
obtained.

Section 6.15 [Reserved]

Section 6.16 Rights of Agent to Direct Indenture Trustee. The Agent, on behalf
of the Holders of Notes, shall have the right to direct in writing the time,
method and place of conducting any Proceeding for any remedy available to the
Indenture Trustee or exercising any trust or power conferred on the Indenture
Trustee pursuant to this Indenture, any other Basic Document or otherwise;
provided, however, that subject to Section 6.1, the Indenture Trustee shall have
the right to decline to follow any such direction if the Indenture Trustee being
advised by counsel determines that the action so directed may not lawfully be
taken, or if the Indenture Trustee in good faith shall, by a Responsible
Officer, determine that the proceedings so directed would be illegal or subject
it to personal liability or be unduly prejudicial to the rights of Noteholders
not parties to such direction; and provided, further, that nothing in this
Indenture shall impair the right of the Indenture Trustee to take any action
deemed proper by the Indenture Trustee and which is not inconsistent with such
direction by the Agent.

ARTICLE VII

NOTEHOLDERS’ LISTS AND REPORTS

Section 7.1 Issuer To Furnish Indenture Trustee Names and Addresses of
Noteholders. The Issuer shall furnish or cause to be furnished by the Servicer
to the Indenture Trustee (a) not more than five days before each Distribution
Date, a list, in such form as the Indenture Trustee may reasonably require, of
the names and addresses of the Holders of Notes as of the close of business on
the Record Date, and (b) at such other times as the Indenture Trustee may
request in writing, within 14 days after receipt by the Issuer of any such
request, a list of similar form and content as of a date not more than 10 days
prior to the time such list is furnished; provided, however, that so long as the
Indenture Trustee is the Note Registrar, no such list shall be required to be
furnished.

Section 7.2 Preservation of Information, Communications to Noteholders. The
Indenture Trustee shall preserve, in as current a form as is reasonably
practicable, the names and

 

- 37 -



--------------------------------------------------------------------------------

addresses of the Holders of Notes contained in the most recent list furnished to
the Indenture Trustee as provided in Section 7.1 and the names and addresses of
Holders of Notes received by the Indenture Trustee in its capacity as Note
Registrar. The Indenture Trustee may destroy any list furnished to it as
provided in such Section 7.1 upon receipt of a new list so furnished.

ARTICLE VIII

ACCOUNTS, DISBURSEMENTS AND RELEASES

Section 8.1 Collection of Money. Except as otherwise expressly provided herein
or in the other Basic Documents, the Indenture Trustee may demand payment or
delivery of, and shall receive and collect, directly and without intervention or
assistance of any fiscal agent or other intermediary, all money and other
property payable to or receivable by the Indenture Trustee pursuant to this
Indenture. The Indenture Trustee shall apply all such money received by it as
provided in this Indenture and the Servicing Agreement. Except as otherwise
expressly provided in this Indenture or in Article II of the Servicing
Agreement, if any default occurs in the making of any payment or performance
under any agreement or instrument that is part of the Collateral, the Indenture
Trustee may take such action as may be appropriate to enforce such payment or
performance, including the institution and prosecution of appropriate
Proceedings. Any such action shall be without prejudice to any right to claim an
Event of Default under this Indenture and any right to proceed thereafter as
provided in Article V.

Section 8.2 Designated Accounts; Payments.

(a) On or before each Determination Date, with respect to the preceding Monthly
Period and the related Distribution Date, the Servicer shall calculate the
Collected Amount, the Total Available Amount, the Total Servicing Fee, the
Noteholders’ Interest Distributable Amount (based on information provided by the
Agent), the Reserve Account Deposit Amount, the net amount, if any, payable by
or to the Trust under the Interest Rate Swap (including the amount of
termination payments and the amount of any payments that are not termination
payments ), the Principal Distribution Amount and of other payments other than
termination payments and all other amounts required to determine the amounts to
be deposited in or paid from each of the Collection Account, the Note
Distribution Account, the Certificate Distribution Account and the Reserve
Account on the next succeeding Distribution Date (or, in the case of payments
due under the Interest Rate Swap, if any, on the Business Day preceding the
Distribution Date) and supply such information to the Issuer, the Agent and the
Indenture Trustee.

(b) On or before each Transfer Date, the Indenture Trustee shall cause to be
made the following withdrawals, deposits, transfers and distributions in the
amounts set forth in the Servicer’s Certificate delivered to the Indenture
Trustee pursuant to Section 2.17 of the Servicing Agreement:

(i) from the Collection Account to the Servicer, in immediately available funds,
reimbursement of Outstanding Monthly Advances pursuant to Section 2.14 of the
Servicing Agreement, payments of Liquidation Expenses with respect to
Receivables which became Liquidating Receivables during the related Monthly
Period pursuant to Section 2.04 of the Servicing Agreement and any unpaid
Liquidation Expenses from prior periods; and

 

- 38 -



--------------------------------------------------------------------------------

(ii) from the Reserve Account to the Collection Account, (x) if the related
Distribution Date is not the Final Scheduled Distribution Date or a date on or
after which the Notes have been accelerated (unless such acceleration has been
rescinded or annulled as provided herein), the lesser of (A) the amount of cash
or other immediately available funds therein on such Transfer Date and (B) the
amount, if any, by which (I) the amount required to be paid pursuant to
Section 8.2(c)(i) through (iii) exceeds (II) the Total Available Amount
(excluding funds from the Reserve Account) for the related Distribution Date and
(y) if the related Distribution Date is the Final Scheduled Distribution Date or
a date on or after which the Notes have been accelerated (and such acceleration
has not been rescinded or annulled as provided herein), the amount of cash or
other immediately available funds therein on such Transfer Date.

(c) Before 12:00 noon, New York City time, on each Transfer Date, the Indenture
Trustee (based on the information contained in the Servicer’s Certificate
delivered to the Indenture Trustee pursuant to Section 2.17 of the Servicing
Agreement) shall make the following distributions from the Collection Account
(after the withdrawals, deposits and transfers specified in Section 8.2(b) have
been made) in the following order of priority:

(i) first, to the Servicer, to the extent of the Total Available Amount, the
Total Servicing Fee;

(ii) second, to the Swap Counterparty, to the extent of the Total Available
Amount (as such amount has been reduced by the distributions described in clause
(c)(i) above), the net amount, if any, payable by the Issuer under the Interest
Rate Swap (exclusive of payments due as a result of the occurrence of an Early
Termination Date under the Interest Rate Swap);

(iii) third, to the Note Distribution Account, to the extent of the Total
Available Amount (as such amount has been reduced by the distributions described
in clauses (c)(i) and (ii) above), the Noteholders’ Interest Distributable
Amount and fees payable to the Noteholders under the Fee Letter;

(iv) fourth, if the related Distribution Date is not the Final Scheduled
Distribution Date or a date on or after which the Notes have been accelerated
(unless such acceleration has been rescinded or annulled as provided herein), to
the Reserve Account, to the extent of the Total Available Amount (as such amount
has been reduced by the distributions described in clauses (c)(i) through
(iii) above), the Reserve Account Deposit Amount;

(v) fifth, pro rata based upon the aggregate amount payable thereto to the
extent of the Total Available Amount (as such amount has been reduced by the
distributions described in clauses (c)(i) through (iv) above) to (1) the Note
Distribution Account, the Principal Distribution Amount, and (2) the Swap
Counterpary, the net amount, if any, payable by the Issuer under the Interest
Rate Swap as a result of the occurrence of an Early Termination Date under the
Interest Rate Swap;

 

- 39 -



--------------------------------------------------------------------------------

(vi) sixth, to the Note Distribution Account, to the extent of the Total
Available Amount (as such amount has been reduced by the distributions described
in clauses (c)(i) through (v) above), the Other Obligations then due and payable
in accordance with the Note Purchase Agreement; and

(vii) seventh, to the Certificate Distribution Account, any portion of the Total
Available Amount remaining after the distributions described in clauses (c)(i)
through (vi) above.

(d) On each Distribution Date, the Indenture Trustee shall distribute all
amounts on deposit in the Note Distribution Account to the Noteholders to the
extent of amounts due and unpaid on the Notes for the following purposes, in the
following amounts, and in the following order of priority:

(i) to accrued and unpaid interest and fees on the Notes as specified hereunder,
under the Note Purchase Agreement and under the Fee Letter; provided, however,
that if there are not sufficient funds in the Note Distribution Account to pay
the entire amount of such accrued and unpaid interest and fees then due on the
Notes, the amount in the Note Distribution Account shall be applied to the
payment of such interest and fees on each Note pro rata on the basis of the
respective aggregate amount of such interest and fees due on each such Notes;

(ii) the Principal Payment Amount shall be applied on each Distribution Date to
reduce the Outstanding Amount of the Notes; and

(iii) to Other Obligations then due and payable in accordance with the Note
Purchase Agreement.

(e) Pursuant to Section 5.2(a) of the Trust Agreement, on each Distribution
Date, the Paying Agent under the Trust Agreement shall distribute all amounts on
deposit in the Certificate Distribution Account to the Certificateholders.

Section 8.3 General Provisions Regarding Accounts.

(a) Subject to Section 6.1(c), the Indenture Trustee shall not in any way be
held liable by reason of any insufficiency in any of the Designated Accounts
resulting from any loss on any Eligible Investment included therein except for
losses attributable to the Indenture Trustee’s failure to make payments on such
Eligible Investments issued by the Indenture Trustee, in its commercial capacity
as principal obligor and not as trustee, in accordance with their terms.

(b) If (i) the Servicer shall have failed to give investment directions for any
funds on deposit in the Designated Accounts to the Indenture Trustee by 11:00
a.m., New York City time (or such other time as may be agreed by the Servicer
and the Indenture Trustee) on any Business Day; or (ii) a Default shall have
occurred and be continuing with respect to the

 

- 40 -



--------------------------------------------------------------------------------

Notes but the Notes shall not have been declared due and payable pursuant to
Section 5.2(a), or, if such Notes shall have been declared due and payable
following an Event of Default, but amounts collected or receivable from the
Collateral are being applied in accordance with Section 5.5 as if there had not
been such a declaration; then the Indenture Trustee shall, to the fullest extent
practicable, invest and reinvest funds in the Designated Accounts in one or more
Eligible Investments selected by the Indenture Trustee.

Section 8.4 Release of Collateral.

(a) Subject to the payment of its fees and expenses pursuant to Section 6.7, the
Indenture Trustee may, and when required by the provisions of this Indenture
shall, execute instruments to release property in the Collateral from the lien
of this Indenture, or convey the Indenture Trustee’s interest in the same, all
in a manner and under circumstances that are consistent with the provisions of
this Indenture. No party relying upon an instrument executed by the Indenture
Trustee as provided in this Article VIII shall be bound to ascertain the
Indenture Trustee’s authority, inquire into the satisfaction of any conditions
precedent or see to the application of any monies.

(b) The Indenture Trustee shall, at such time as there are no Notes Outstanding,
all Other Obligations have been paid, all sums due to the Indenture Trustee
pursuant to Section 6.7 have been paid, and all amounts owing by the Issuer
under the Interest Rate Swap have been paid, notify the Issuer thereof in
writing and upon receipt of an Issuer Request, release any remaining portion of
the Collateral that secured the Notes from the lien of this Indenture and
release to the Issuer or any other Person entitled thereto any funds then on
deposit in the Note Distribution Account. The Indenture Trustee shall
(i) release any remaining portion of the Collateral that secured the
Certificates from the lien of this Indenture and (ii) deposit in the Certificate
Distribution Account any funds then on deposit in the Reserve Account or the
Collection Account only at such time as (x) there are no Notes Outstanding,
(y) all Other Obligations have been paid in full and all amounts owing by the
Issuer under the Interest Rate Swap have been paid in full and (z) all sums due
to the Indenture Trustee pursuant to Section 6.7 have been paid.

Section 8.5 Opinion of Counsel. The Indenture Trustee shall receive at least
seven days’ notice when requested by the Issuer to take any action pursuant to
Section 8.4(a), accompanied by copies of any instruments involved, and the
Indenture Trustee shall also require as a condition to such action, an Opinion
of Counsel, in form and substance satisfactory to the Indenture Trustee, stating
the legal effect of any such action, outlining the steps required to complete
the same, and concluding that all conditions precedent to the taking of such
action have been complied with and such action shall not materially and
adversely impair the security for the Notes or the rights of the Noteholders in
contravention of the provisions of this Indenture; provided, however, that such
Opinion of Counsel shall not be required to express an opinion as to the fair
value of the Collateral. Counsel rendering any such opinion may rely, without
independent investigation, on the accuracy and validity of any certificate or
other instrument delivered to the Indenture Trustee in connection with any such
action.

Section 8.6 Investment Earnings and Supplemental Servicing Fees. All Investment
Earnings on funds deposited in the Designated Accounts shall be deposited into
the

 

- 41 -



--------------------------------------------------------------------------------

Collection Account on or before each Transfer Date for distribution in
accordance with Section 8.2. The Servicer shall be entitled to retain all
Supplemental Servicing Fees. To the extent that any such amount shall be held in
any account held by either Trustee, or otherwise established hereunder, such
amount will be withdrawn therefrom and paid to the Servicer upon presentation of
a certificate signed by a Responsible Officer of the Servicer setting forth, in
reasonable detail, the amount of such Supplemental Servicing Fees.

Section 8.7 Net Deposits. At any time that (i) NFC shall be the Servicer and
(ii) the Servicer shall be permitted by Section 2.12 of the Servicing Agreement
to remit collections on a basis other than a daily basis, the Indenture Trustee
at the written request of the Servicer may make any remittances pursuant to this
Article VIII net of amounts to be distributed by the Indenture Trustee to such
remitting party. Nonetheless, the Indenture Trustee shall account for all of the
above described remittances and distributions as if the amounts were deposited
and/or transferred separately.

Section 8.8 Statements to Securityholders.

(a) On each Distribution Date, the Issuer shall include with each distribution
to each Certificateholder, and the Indenture Trustee shall include with each
distribution to each Noteholder, a statement (which statement shall also be
provided to the Agent and Swap Counterparty) based on (subject to the last
sentence of this paragraph (a)) information in the Servicer’s Certificate
furnished pursuant to Section 2.17 of the Servicing Agreement. Each such
statement shall set forth the following information as to the Notes with respect
to such Distribution Date or the preceding Monthly Period, as applicable:

(i) the amount of the distribution allocable to interest on or with respect to
the Notes;

(ii) the Aggregate Receivables Balance as of the close of business on the last
day of such Monthly Period;

(iii) the amount of Outstanding Monthly Advances with respect to all Receivables
on such Distribution Date;

(iv) the amount of the Total Servicing Fee paid or payable to the Servicer with
respect to the related Monthly Period;

(v) the amount of Aggregate Losses for the related Monthly Period;

(vi) the Delinquency Percentage and Loss Percentage for the related Monthly
Period;

(vii) the sum of all Administrative Purchase Payments and all Warranty Payments
made for the related Monthly Period;

(viii) the amount of the distribution allocable to principal of the Notes;

 

- 42 -



--------------------------------------------------------------------------------

(ix) the Note Principal Balance and the Note Pool Factor for the Notes, each
after giving effect to all payments reported under (viii) above on such date;

(x) the amounts, if any, paid to the Servicer or distributed to Noteholders from
amounts on deposit in the Reserve Account;

(xi) the Specified Reserve Account Balance and the balance (if any) of the
Reserve Account on such date, after giving effect to distributions, withdrawals,
transfers and deposits made on such date, and the change in such balance from
that of the prior Distribution Date; and

(xii) the net amount, if any, payable by the Issuer under the Interest Rate Swap
(other than payments due as a result of the occurrence of an Early Termination
Date under the Interest Rate Swap) and the amount payable by the Issuer under
the Interest Rate Swap as a result of the occurrence of an Early Termination
Date thereunder.

Each amount set forth pursuant to clauses (i) and (viii) above shall be
expressed as a dollar amount per $1,000 of initial Note Principal Balance. In
lieu of preparing and delivering a separate statement to Securityholders
pursuant to this Section, a Trustee may deliver a copy of the Servicer’s
Certificate furnished pursuant to Section 2.17 of the Servicing Agreement.

(b) Within the prescribed period of time for tax reporting purposes after the
end of each calendar year during the term of this Agreement, the Servicer shall
prepare and execute and the Indenture Trustee and the Owner Trustee shall mail
to the Swap Counterparty and each Person who at any time during such calendar
year shall have been a holder of Notes or Certificates, respectively, and
received any payments thereon, a statement prepared and supplied by the Servicer
containing the amounts set forth in each of clauses (i) and (viii) in paragraph
(a) above, for such calendar year or, if such Person shall have been a
Securityholder during a portion of such calendar year and received any payments
thereon, for the applicable portion of such year, for the purposes of such
Securityholder’s preparation of federal income tax returns.

Section 8.9 Designated Accounts. On or prior to the Closing Date, the Issuer
shall cause the Servicer to establish and maintain, in the name of the Indenture
Trustee, for the benefit of the Financial Parties, the Designated Accounts as
provided in Section 2.02 of the Servicing Agreement.

Section 8.10 Reserve Account.

(a) On the Closing Date, the Seller shall cause the Reserve Account Initial
Deposit to be deposited into the Reserve Account. The Reserve Account shall be
the property of the Issuer, subject to the rights of the Indenture Trustee in
the Reserve Account Property.

 

- 43 -



--------------------------------------------------------------------------------

(b) If the amount on deposit in the Reserve Account on any Distribution Date
(after giving effect to all deposits therein or withdrawals therefrom on such
Distribution Date) exceeds the Specified Reserve Account Balance for such
Distribution Date, the Indenture Trustee shall, upon receipt of instruction from
the Servicer, deposit into the Certificate Distribution Account an amount equal
to any such excess for distribution to the Certificateholders.

Section 8.11 [Reserved].

Section 8.12 [Reserved].

Section 8.13 Termination.

(a) [Reserved]

(b) Notice of any termination of the Trust shall be given by the Servicer to
each Trustee as soon as practicable after the Servicer has received notice
thereof.

ARTICLE IX

SUPPLEMENTAL INDENTURES

Section 9.1 Supplemental Indentures Without Consent of Noteholders.

(a) Without the consent of the Holders of any Notes but with the prior consent
of the Agent (which consent shall not be unreasonably withheld), the Issuer and
the Indenture Trustee, when authorized by an Issuer Order, at any time and from
time to time, may enter into one or more indentures supplemental hereto, in form
satisfactory to the Indenture Trustee, for any of the following purposes:

(i) to correct or amplify the description of any property at any time subject to
the lien of this Indenture, or better to assure, convey and confirm unto the
Indenture Trustee any property subject or required to be subjected to the lien
of this Indenture, or to subject additional property to the lien of this
Indenture;

(ii) to evidence the succession, in compliance with Section 3.11 and the
applicable provisions hereof, of another Person to the Issuer, and the
assumption by any such successor of the covenants of the Issuer contained herein
and in the Notes;

(iii) to add to the covenants of the Issuer for the benefit of the
Securityholders, or to surrender any right or power herein conferred upon the
Issuer;

(iv) to convey, transfer, assign, mortgage or pledge any property to or with the
Indenture Trustee;

(v) to cure any ambiguity or to correct or supplement any provision herein or in
any supplemental indenture which may be inconsistent with any other provision
herein, in any supplemental indenture or in any other Basic Document; or

 

- 44 -



--------------------------------------------------------------------------------

(vi) to evidence and provide for the acceptance of the appointment hereunder by
a successor or additional Indenture Trustee with respect to the Notes and to add
to or change any of the provisions of this Indenture as shall be necessary to
facilitate the administration of the trusts hereunder by more than one trustee,
pursuant to the requirements of Article VI.

(b) The Issuer and the Indenture Trustee, when authorized by an Issuer Order,
may, also without the consent of any of the Noteholders but with prior consent
of the Agent (which consent shall not be unreasonably withheld), at any time and
from time to time enter into one or more indentures supplemental hereto for the
purpose of adding any provisions to, changing in any manner, or eliminating any
of the provisions of, this Indenture or modifying in any manner the rights of
the Noteholders under this Indenture; provided, however, that such action shall
not, as evidenced by an Opinion of Counsel, adversely affect in any material
respect the interests of any Noteholder.

(c) Notwithstanding any other provision of this Indenture, if the consent of the
Swap Counterparty is required pursuant to the Swap Counterparty Rights Agreement
to enter into a supplemental indenture, any such purported supplemental
indenture shall be null and void ab initio unless the Swap Counterparty consents
in writing to such supplemental indenture. Any such supplemental indenture shall
include the same requirement of the Swap Counterparty to consent to further
supplemental indentures.

Section 9.2 Supplemental Indentures With Consent of Noteholders.

(a) The Issuer and the Indenture Trustee, when authorized by an Issuer Order,
also may, with the consent of the Agent and of the Holders of not less than a
majority of the Outstanding Amount of the Controlling Class, by Act of such
Holders delivered to the Issuer and the Indenture Trustee, enter into an
indenture or indentures supplemental hereto for the purpose of adding any
provisions to, changing in any manner, or eliminating any of the provisions of,
this Indenture or modifying in any manner the rights of the Noteholders under
this Indenture; provided, however, that no such supplemental indenture shall,
without the consent of the Holder of each Outstanding Note affected thereby:

(i) change the due date of any instalment of principal of or interest on any
Note, or reduce the principal amount thereof, the interest rate applicable
thereto, or the Redemption Price with respect thereto, change any place of
payment where, or the coin or currency in which, any Note or any interest
thereon is payable, or impair the right to institute suit for the enforcement of
the provisions of this Indenture requiring the application of funds available
therefor, as provided in Article V, to the payment of any such amount due on the
Notes on or after the respective due dates thereof (or, in the case of
redemption, on or after the Redemption Date);

(ii) reduce the percentage of the Outstanding Amount of the Controlling Class,
the consent of the Holders of which is required for (a) any such supplemental
indenture, (b) any waiver of compliance with certain provisions of this
Indenture, certain defaults hereunder and their consequences as provided for in
this Indenture or (c) any action described in Sections 3.7(e), 5.2, 5.6, 5.11,
5.12(a), 6.8, or 6.16;

 

- 45 -



--------------------------------------------------------------------------------

(iii) modify or alter the provisions of the proviso to the definition of the
term “Outstanding”;

(iv) reduce the percentage of the Outstanding Amount of the Notes required to
direct the Indenture Trustee to sell or liquidate the Collateral pursuant to
Section 5.4 if the proceeds of such sale would be insufficient to pay the
principal amount of and accrued but unpaid interest on the Outstanding Notes;

(v) modify any provision of this Section 9.2 to decrease the required minimum
percentage necessary to approve any amendments to any provisions of this
Indenture or any of the Basic Documents;

(vi) modify any of the provisions of this Indenture in such manner as to affect
the calculation of the amount of any payment of interest or principal due on any
Note on any Distribution Date (including the calculation of any of the
individual components of such calculation), or modify or alter the provisions of
the Indenture regarding the voting of Notes held by the Issuer, the Seller or
any Affiliate of either of them; or

(vii) permit the creation of any Lien (other than Permitted Liens) ranking prior
to or on a parity with the lien of this Indenture with respect to any part of
the Collateral or, except as otherwise permitted or contemplated herein,
terminate the lien of this Indenture on any property at any time subject to the
lien of this Indenture or deprive the Holder of any Note of the security
afforded by the lien of this Indenture.

(b) The Indenture Trustee may in its discretion determine whether or not any
Notes would be affected (such that the consent of each Noteholder would be
required) by any supplemental indenture proposed pursuant to this Section 9.2
and any such determination shall be conclusive and binding upon all of the
Noteholders, whether authenticated and delivered thereunder before or after the
date upon which such supplemental indenture becomes effective. The Indenture
Trustee shall not be liable for any such determination made in good faith.

(c) It shall be sufficient if an Act of Noteholders approves the substance, but
not the form, of any proposed supplemental indenture.

(d) Promptly after the execution by the Issuer and the Indenture Trustee of any
supplemental indenture pursuant to this Section 9.2, the Indenture Trustee shall
mail to the Noteholders to which such amendment or supplemental indenture
relates a notice setting forth in general terms the substance of such
supplemental indenture. Any failure of the Indenture Trustee to mail such
notice, or any defect therein, shall not, however, in any way impair or affect
the validity of any such supplemental indenture.

(e) Notwithstanding any other provision of this Indenture, if the consent of the
Swap Counterparty is required pursuant to the Swap Counterparty Rights Agreement
to enter into a supplemental indenture, any such purported supplemental
indenture

 

- 46 -



--------------------------------------------------------------------------------

shall be null and void ab initio unless the Swap Counterparty consents in
writing to such supplemental indenture. Any such supplemental indenture shall
include the same requirement of the Swap Counterparty to consent to further
supplemental indentures.

Section 9.3 Execution of Supplemental Indentures. In executing, or permitting
the additional trusts created by, any supplemental indenture permitted by this
Article IX or the modifications thereby of the trusts created by this Indenture,
the Indenture Trustee shall be entitled to receive, and subject to Sections 6.1
and 6.2, shall be fully protected in relying upon, an Opinion of Counsel stating
that the execution of such supplemental indenture is authorized or permitted by
this Indenture and that all conditions precedent to such execution have been
satisfied. The Indenture Trustee may, but shall not be obligated to, enter into
any such supplemental indenture that affects the Indenture Trustee’s own rights,
duties, liabilities or immunities under this Indenture or otherwise.

Section 9.4 Effect of Supplemental Indenture. Upon the execution of any
supplemental indenture pursuant to the provisions hereof, this Indenture shall
be and be deemed to be modified and amended in accordance therewith with respect
to the Notes affected thereby, and the respective rights, limitations of rights,
obligations, duties, liabilities and immunities under this Indenture of the
Indenture Trustee, the Issuer, the Agent and the Noteholders shall thereafter be
determined, exercised and enforced hereunder subject in all respects to such
modifications and amendments, and all the terms and conditions of any such
supplemental indenture shall be and be deemed to be part of the terms and
conditions of this Indenture for any and all purposes.

Section 9.5 [Reserved].

Section 9.6 Reference in Notes to Supplemental Indentures. Notes authenticated
and delivered after the execution of any supplemental indenture pursuant to this
Article IX may, and if required by the Indenture Trustee shall, bear a notation
in form approved by the Indenture Trustee as to any matter provided for in such
supplemental indenture. If the Issuer or the Indenture Trustee shall so
determine, new Notes so modified as to conform, in the opinion of the Indenture
Trustee and the Issuer, to any such supplemental indenture may be prepared and
executed by the Issuer and authenticated and delivered by the Indenture Trustee
in exchange for Outstanding Notes.

ARTICLE X

REDEMPTION OF NOTES

Section 10.1 Redemption. The Notes are subject to redemption in whole, but not
in part, upon the exercise by the Servicer of its option to purchase the
Receivables pursuant to Section 4.01 of the Pooling Agreement. The purchase
price for the Notes to be redeemed shall be equal to the applicable Redemption
Price therefore, together with all Other Obligations accrued or to accrue and
all amounts due the Swap Counterparty, in each case, to the Redemption Date,
provided the Issuer has available funds sufficient to pay such amount. If the
Notes are to be redeemed pursuant to this Section 10.1, the Issuer shall furnish
notice thereof to the Indenture Trustee and the Agent not later than 25 days
prior to the Redemption Date and the Issuer shall deposit into the Note
Distribution Account, before the Redemption Date, the

 

- 47 -



--------------------------------------------------------------------------------

aggregate Redemption Price of the Notes to be redeemed, together with all Other
Obligations accrued or to accrue and all amounts due the Swap Counterparty, in
each case, to the Redemption Date, whereupon all such Notes shall be due and
payable on the Redemption Date.

Section 10.2 Form of Redemption Notice.

(a) Notice of redemption of the Notes under Section 10.1 shall be given by the
Indenture Trustee by first-class mail, postage prepaid, mailed not less than
five days prior to the applicable Redemption Date to the Agent.

(b) All notices of redemption shall state:

(i) the Redemption Date;

(ii) the Redemption Price; and

(iii) the place where the Notes are to be surrendered for payment of the
Redemption Price, together with all Other Obligations accrued or to accrue and
all amounts due the Swap Counterparty, in each case, to the Redemption Date
(which shall be the Agency Office to be maintained as provided in Section 3.2).

(c) Notice of redemption of the Notes shall be given by the Indenture Trustee in
the name and at the expense of the Issuer. Failure to give notice of redemption,
or any defect therein, to any Holder of any Note to be redeemed shall not impair
or affect the validity of the redemption of any other Note to be redeemed.

(d) [Reserved.]

Section 10.3 Notes Payable on Redemption Date. The Notes to be redeemed shall,
following notice of redemption as required by Section 10.2, on the Redemption
Date cease to be Outstanding for purposes of this Indenture and shall thereafter
represent only the right to receive the applicable Redemption Price, together
with all Other Obligations accrued or to accrue and all amounts due the Swap
Counterparty, in each case, to the Redemption Date, and (unless the Issuer shall
default in the payment of such Redemption Price) no interest shall accrue on
such Redemption Price, together with all Other Obligations accrued or to accrue
and all amounts due the Swap Counterparty, in each case, to the Redemption Date,
for any period after the date to which accrued interest is calculated for
purposes of calculating such Redemption Price, together with all Other
Obligations accrued or to accrue and all amounts due the Swap Counterparty, in
each case, to the Redemption Date.

ARTICLE XI

MISCELLANEOUS

Section 11.1 Compliance Certificates and Opinions, etc.

(a) Upon any application or request by the Issuer to the Indenture Trustee to
take any action under any provision of this Indenture, the Issuer shall furnish
to the Indenture Trustee: (i) an Officer’s Certificate stating that all
conditions precedent, if any,

 

- 48 -



--------------------------------------------------------------------------------

provided for in this Indenture relating to the proposed action have been
complied with, and (ii) an Opinion of Counsel stating that in the opinion of
such counsel all such conditions precedent, if any, have been complied with,
except that, in the case of any such application or request as to which the
furnishing of such documents is specifically required by any provision of this
Indenture, no additional certificate or opinion need be furnished. Every
certificate or opinion with respect to compliance with a condition or covenant
provided for in this Indenture shall include:

(i) a statement that each signatory of such certificate or opinion has read or
has caused to be read such covenant or condition and the definitions herein
relating thereto;

(ii) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(iii) a statement that, in the judgment of each such signatory, such signatory
has made such examination or investigation as is necessary to enable such
signatory to express an informed opinion as to whether or not such covenant or
condition has been complied with; and

(iv) a statement as to whether, in the opinion of each such signatory, such
condition or covenant has been complied with.

(b) (i) Prior to the deposit with the Indenture Trustee of any Collateral or
other property or securities that is to be made the basis for the release of any
property or securities subject to the lien of this Indenture, the Issuer shall,
in addition to any obligation imposed in Section 11.1(a) or elsewhere in this
Indenture, furnish to the Indenture Trustee an Officer’s Certificate certifying
or stating the opinion of each Person signing such certificate as to the fair
value (within 60 days of such deposit) to the Issuer of the Collateral or other
property or securities to be so deposited.

(ii) Whenever the Issuer is required to furnish to the Indenture Trustee an
Officer’s Certificate certifying or stating the opinion of any signer thereof as
to the matters described in clause (b)(i) above, the Issuer shall also deliver
to the Indenture Trustee an Independent Certificate as to the same matters, if
the fair value to the Issuer of the securities to be so deposited and of all
other such securities made on the basis of any such withdrawal or release since
the commencement of the then current fiscal year of the Issuer, as set forth in
the certificates delivered pursuant to clause (b)(i) above and this clause
(b)(ii), is 10% or more of the Outstanding Amount of the Notes, but such a
certificate need not be furnished with respect to any securities so deposited if
the fair value thereof to the Issuer as set forth in the related Officer’s
Certificate is less than $25,000 or less than one percent of the Outstanding
Amount of the Notes.

(iii) Other than with respect to the release of any Warranty Receivables,
Administrative Receivables or Liquidating Receivables, whenever any property or
securities are to be released from the lien of this Indenture, the Issuer shall

 

- 49 -



--------------------------------------------------------------------------------

also furnish to the Indenture Trustee an Officer’s Certificate certifying or
stating the opinion of each Person signing such certificate as to the fair value
(within 60 days of such release) of the property or securities proposed to be
released and stating that in the opinion of such Person the proposed release
will not impair the security under this Indenture in contravention of the
provisions hereof.

(iv) Whenever the Issuer is required to furnish to the Indenture Trustee an
Officer’s Certificate certifying or stating the opinion of any signatory thereof
as to the matters described in clause (b)(iii) above, the Issuer shall also
furnish to the Indenture Trustee an Independent Certificate as to the same
matters if the fair value of the property or securities and of all other
property, other than Warranty Receivables, Administrative Receivables and
Liquidating Receivables, or securities released from the lien of this Indenture
since the commencement of the then current calendar year, as set forth in the
certificates required by clause (b)(iii) above and this clause (b)(iv), equals
10% or more of the Outstanding Amount of the Notes, but such certificate need
not be furnished in the case of any release of property or securities if the
fair value thereof as set forth in the related Officer’s Certificate is less
than $25,000 or less than one percent of the then Outstanding Amount of the
Notes.

(v) Notwithstanding any other provision of this Section 11.1, the Issuer may
(A) collect, liquidate, sell or otherwise dispose of Receivables as and to the
extent permitted or required by the Basic Documents, and (B) make cash payments
out of the Designated Accounts and the Certificate Distribution Account as and
to the extent permitted or required by the Basic Documents.

Section 11.2 Form of Documents Delivered to Indenture Trustee.

(a) In any case where several matters are required to be certified by, or
covered by an opinion of, any specified Person, it is not necessary that all
such matters be certified by, or covered by the opinion of, only one such
Person, or that they be so certified or covered by only one document, but one
such Person may certify or give an opinion with respect to some matters and one
or more other such Persons as to other matters, and any such Person may certify
or give an opinion as to such matters in one or several documents.

(b) Any certificate or opinion of an Authorized Officer of the Issuer may be
based, insofar as it relates to legal matters, upon a certificate or opinion of,
or representations by, counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to the matters upon which his certificate or opinion is based are
erroneous. Any such certificate of an Authorized Officer or Opinion of Counsel
may be based, insofar as it relates to factual matters, upon a certificate or
opinion of, or representations by, an officer or officers of the Servicer, the
Seller, the Issuer or the Administrator, stating that the information with
respect to such factual matters is in the possession of the Servicer, the
Seller, the Issuer or the Administrator, unless such counsel knows, or in the
exercise of reasonable care should know, that the certificate or opinion or
representations with respect to such matters are erroneous.

 

- 50 -



--------------------------------------------------------------------------------

(c) Where any Person is required to make, give or execute two or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this Indenture, they may, but need not, be consolidated and
form one instrument.

(d) Whenever in this Indenture, in connection with any application or
certificate or report to the Indenture Trustee, it is provided that the Issuer
shall deliver any document as a condition of the granting of such application,
or as evidence of the Issuer’s compliance with any term hereof, it is intended
that the truth and accuracy, at the time of the granting of such application or
at the effective date of such certificate or report (as the case may be), of the
facts and opinions stated in such document shall in such case be conditions
precedent to the right of the Issuer to have such application granted or to the
sufficiency of such certificate or report. The foregoing shall not, however, be
construed to affect the Indenture Trustee’s right to rely upon the truth and
accuracy of any statement or opinion contained in any such document as provided
in Article VI.

Section 11.3 Acts of Noteholders.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Noteholders or
the Agent may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by the Noteholders or the Agent in person or
by agents duly appointed in writing; and except as herein otherwise expressly
provided such action shall become effective when such instrument or instruments
are delivered to the Indenture Trustee, and, where it is hereby expressly
required, to the Issuer. Such instrument or instruments (and the action embodied
therein and evidenced thereby) are herein sometimes referred to as the “Act” of
the Noteholders or the Agent signing such instrument or instruments. Proof of
execution of any such instrument or of a writing appointing any such agent shall
be sufficient for any purpose of this Indenture and (subject to Section 6.1)
conclusive in favor of the Indenture Trustee and the Issuer, if made in the
manner provided in this Section 11.3.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved in any manner that the Indenture Trustee deems sufficient.

(c) The ownership of Notes shall be proved by the Note Register.

(d) Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Notes (or any one or more predecessor Notes)
shall bind the Holder of every Note issued upon the registration thereof or in
exchange therefor or in lieu thereof, in respect of anything done, omitted or
suffered to be done by the Indenture Trustee or the Issuer in reliance thereon,
whether or not notation of such action is made upon such Note.

Section 11.4 Notices, etc., to Indenture Trustee, Issuer and Agent. Any request,
demand, authorization, direction, notice, consent, waiver or Act of Noteholders
or other documents required or permitted by this Indenture to be made upon,
given or furnished to or filed with the Indenture Trustee, the Issuer or the
Agent under this Indenture shall be made upon, given or furnished to or filed
with such party as specified in Appendix B to the Pooling Agreement.

 

- 51 -



--------------------------------------------------------------------------------

Section 11.5 Notices to Noteholders; Waiver.

(a) Where this Indenture provides for notice to Noteholders of any condition or
event, such notice shall be given as specified in Appendix B to the Pooling
Agreement.

(b) Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Noteholders shall be filed with the Indenture Trustee but
such filing shall not be a condition precedent to the validity of any action
taken in reliance upon such a waiver.

(c) In case, by reason of the suspension of regular mail service as a result of
a strike, work stoppage or similar activity, it shall be impractical to mail
notice of any event to Noteholders when such notice is required to be given
pursuant to any provision of this Indenture, then any manner of giving such
notice as shall be satisfactory to the Indenture Trustee shall be deemed to be a
sufficient giving of such notice.

(d) [Reserved].

Section 11.6 Alternate Payment and Notice Provisions. Notwithstanding any
provision of this Indenture or any of the Notes to the contrary, the Issuer may
enter into any agreement with any Holder of a Note providing for a method of
payment, or notice by the Indenture Trustee or any Paying Agent to such Holder,
that is different from the methods provided for in this Indenture for such
payments or notices. The Issuer shall furnish to the Indenture Trustee a copy of
each such agreement and the Indenture Trustee shall cause payments to be made
and notices to be given in accordance with such agreements.

Section 11.7 [Reserved].

Section 11.8 Effect of Headings and Table of Contents. The Article and Section
headings herein and the Table of Contents are for convenience only and shall not
affect the construction hereof.

Section 11.9 Successors and Assigns.

(a) All covenants and agreements in this Indenture and the Notes by the Issuer
shall bind its successors and assigns, whether so expressed or not.

(b) All covenants and agreements of the Indenture Trustee in this Indenture
shall bind its successors and assigns, whether so expressed or not.

Section 11.10 Separability. In case any provision in this Indenture or in the
Notes shall be invalid, illegal or unenforceable, the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

Section 11.11 Benefits of Indenture. Nothing in this Indenture or in the Notes,
express or implied, shall give to any Person, other than the parties hereto and
their successors

 

- 52 -



--------------------------------------------------------------------------------

hereunder, the Financial Parties, any other party secured hereunder and any
other Person with an ownership interest in any part of the Collateral, any
benefit or any legal or equitable right, remedy or claim under this Indenture.
The Swap Counterparty shall be a third-party beneficiary to this Indenture only
to the extent that it has any rights specified herein or rights with respect to
this Indenture specified under the Swap Counterparty Rights Agreement.

Section 11.12 Legal Holidays. If the date on which any payment is due shall not
be a Business Day, then (notwithstanding any other provision of the Notes or
this Indenture) payment need not be made on such date, but may be made on the
next succeeding Business Day with the same force and effect as if made on the
date on which nominally due, and no interest shall accrue for the period from
and after any such nominal date.

Section 11.13 Governing Law. This Indenture shall be construed in accordance
with the laws of the State of Illinois, without reference to its conflict of law
provisions, except that the obligations, rights and remedies of the Indenture
Trustee hereunder shall be determined in accordance with the internal laws of
the State of New York, without reference to its conflict of law provisions.

Section 11.14 Counterparts. This Indenture may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same instrument.

Section 11.15 Recording of Indenture. If this Indenture is subject to recording
in any appropriate public recording offices, such recording is to be effected by
the Issuer and at its expense accompanied by an Opinion of Counsel (which may be
counsel to the Indenture Trustee or any other counsel reasonably acceptable to
the Indenture Trustee) to the effect that such recording is necessary either for
the protection of the Noteholders or any other Person secured hereunder or for
the enforcement of any right or remedy granted to the Indenture Trustee under
this Indenture.

Section 11.16 No Recourse. No recourse may be taken, directly or indirectly,
with respect to the obligations of the Issuer, the Owner Trustee or the
Indenture Trustee on the Notes or under this Indenture or any certificate or
other writing delivered in connection herewith or therewith, against:

(i) the Indenture Trustee or the Owner Trustee in its individual capacity;

(ii) any owner of a beneficial interest in the Issuer; or

(iii) any partner, owner, beneficiary, agent, officer, director, employee or
agent of the Indenture Trustee or the Owner Trustee in their individual
capacities, any holder of a beneficial interest in the Issuer, the Owner Trustee
or the Indenture Trustee or of any successor or assign of the Indenture Trustee
or the Owner Trustee in their individual capacities (or any of their successors
or assigns), except as any such Person may have expressly agreed (it being
understood that the Indenture Trustee and the Owner Trustee have no such
obligations in their individual capacities) and except that any such partner,
owner or beneficiary shall be fully liable, to the extent provided by

 

- 53 -



--------------------------------------------------------------------------------

applicable law, for any unpaid consideration for stock, unpaid capital
contribution or failure to pay any instalment or call owing to such entity. For
all purposes of this Indenture, in the performance of any duties or obligations
of the Issuer hereunder, the Owner Trustee shall be subject to, and entitled to
the benefits of, the terms and provisions of Articles VI, VII and VIII of the
Trust Agreement.

Section 11.17 No Petition. The Indenture Trustee, by entering into this
Indenture, and each Noteholder, by accepting a Note (or interest therein) issued
hereunder, hereby covenant and agree that they shall not, prior to the date
which is one year and one day after the final distribution with respect to the
Notes, acquiesce, petition or otherwise invoke or cause the Seller or the Issuer
to invoke the process of any court or government authority for the purpose of
commencing or sustaining a case against the Seller or the Issuer under any
federal or state bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Seller or the Issuer or any substantial part of its property, or ordering
the winding up or liquidation of the affairs of the Seller or the Issuer.

Section 11.18 Inspection. The Issuer agrees that, on reasonable prior notice, it
shall permit any representative of the Indenture Trustee, during the Issuer’s
normal business hours, to examine all the books of account, records, reports and
other papers of the Issuer to make copies and extracts therefrom, to cause such
books to be audited by Independent certified public accountants, and to discuss
the Issuer’s affairs, finances and accounts with the Issuer’s officers,
employees and Independent certified public accountants, all at such reasonable
times and as often as may be reasonably requested. The Indenture Trustee shall
and shall cause its representatives to hold in confidence all such information
except to the extent disclosure may be required by law (and all reasonable
applications for confidential treatment are unavailing) and except to the extent
that the Indenture Trustee may reasonably determine that such disclosure is
consistent with its obligations hereunder.

 

- 54 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer and the Indenture Trustee have caused this
Indenture to be duly executed by their respective officers, thereunto duly
authorized, all as of the day and year first above written.

 

NAVISTAR FINANCIAL 2007-BNS OWNER TRUST By:  

DEUTSCHE BANK TRUST COMPANY DELAWARE,

not in its individual capacity but solely as Owner Trustee

By:  

/s/ Michele HY Voon

Name:   Michele HY Voon Title:   Attorney-in-fact By:  

/s/ Susan Barstock

Name:   Susan Barstock Title:   Attorney-in-fact

THE BANK OF NEW YORK,

as Indenture Trustee

By:  

/s/ John Bobko

Name:   John Bobko Title:   Vice President



--------------------------------------------------------------------------------

STATE OF NEW JERSEY

  )     )   ss.

COUNTY OF HUNTERDON

  )  

BEFORE ME, the undersigned authority, a Notary Public in and for said county and
state, on this day personally appeared Michele HY Voon and Susan Barstock, known
to me to be the persons and officers whose names are subscribed to the foregoing
instrument and acknowledged to me that the same was the act of the Navistar
Financial 2007-BNS Owner Trust and that they executed the same as the act of
said statutory trust for the purpose and consideration therein expressed, and in
the capacities therein stated.

GIVEN UNDER MY HAND AND SEAL OF OFFICE, this the 22nd day of June, 2007.

Notary Public in and for the State of New Jersey.

My commission expires:

 

   



--------------------------------------------------------------------------------

STATE OF NEW YORK

  )     )   ss.

COUNTY OF NEW YORK

  )  

BEFORE ME, the undersigned authority, a Notary Public in and for said county and
state, on this day personally appeared John Bobko, known to me to be the person
and officer whose name is subscribed to the foregoing instrument and
acknowledged to me that the same was the act of the said The Bank of New York, a
New York banking corporation, and that he executed the same as the act of said
New York banking corporation for the purpose and consideration therein stated.

GIVEN UNDER MY HAND AND SEAL OF OFFICE, this 22nd day of June, 2007.

Notary Public in and for the State of New York.

My commission expires:

 

   



--------------------------------------------------------------------------------

EXHIBIT A

LOCATIONS OF

SCHEDULE OF RETAIL NOTES

The Schedule of Retail Notes is on file at the offices of:

 

1. The Indenture Trustee

 

2. The Owner Trustee

 

3. Navistar Financial Corporation

 

4. Navistar Financial Retail Receivables Corporation

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

FLOATING RATE ASSET BACKED NOTE

Maximum Funded Amount:

$                    

No. R-             

SEE REVERSE FOR CERTAIN DEFINITIONS

THE SECURITIES REPRESENTED BY THIS NOTE WERE ORIGINALLY ISSUED ON JUNE 22, 2007,
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD OR TRANSFERRED
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR
APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION FROM REGISTRATION THEREUNDER.

THIS NOTE (AND INTERESTS THEREIN) ARE ALSO SUBJECT TO THE RESTRICTIONS SET FORTH
IN THE INDENTURE REFERENCED BELOW.

THE FUNDED AMOUNT OF THIS NOTE MAY DECREASE OVER TIME. ACCORDINGLY, THE FUNDED
AMOUNT OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE
HEREOF.

NAVISTAR FINANCIAL 2007-BNS OWNER TRUST

FLOATING RATE ASSET BACKED NOTES

NAVISTAR FINANCIAL 2007-BNS OWNER TRUST, a statutory trust organized and
existing under the laws of the State of Delaware (herein referred to as the
“Issuer”), for value received, hereby promises to pay to                     
the principal sum of                          DOLLARS ($            ) payable in
accordance with the Indenture, prior to the occurrence of an Event of Default
and a declaration that the Notes are due and payable, on each Distribution Date
in an amount equal to the result obtained by multiplying (i) a fraction, the
numerator of which is the Funded Amount of this Note on such Distribution Date
and the denominator of which is the aggregate Funded Amount on such Distribution
Date by (ii) the aggregate amount, if any, payable from the Note Distribution
Account in respect of principal on the Notes pursuant to Sections 2.7, 3.1 and
8.2 of the Indenture; provided, however, that the entire unpaid principal amount
of this Note shall be due and payable on the Distribution Date in

 

B-1



--------------------------------------------------------------------------------

June 2014 (the “Final Scheduled Distribution Date”). The Issuer shall pay
interest on this Note on each Distribution Date in accordance with the terms of
the Indenture. Interest on this Note will accrue for each Distribution Date from
and including the Closing Date at the applicable interest rate and will be
payable on each Distribution Date. Other Obligations shall also be paid in
connection with this Note pursuant to the terms of the Note Purchase Agreement.
Such principal of, interest on and Other Obligations on this Note shall be paid
in the manner specified in the Indenture and on the reverse hereof.

The principal of and interest on this Note are payable in such coin or currency
of the United States of America which, at the time of payment, is legal tender
for payment of public and private debts. All payments made by the Issuer with
respect to this Note shall be applied first to interest due and payable on this
Note as provided above and then to the unpaid principal of this Note.

Reference is made to the further provisions of this Note set forth on the
reverse hereof, which shall have the same effect as though fully set forth on
the face of this Note.

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee whose name appears below by manual signature, this Note shall
not be entitled to any benefit under the Indenture referred to on the reverse
hereof or be valid or obligatory for any purpose.

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by its Authorized Officer.

 

  NAVISTAR FINANCIAL 2007-BNS OWNER TRUST   By: DEUTSCHE BANK TRUST COMPANY
DELAWARE    

not in its individual capacity, but solely as

Owner Trustee under the Trust Agreement

    By:  

 

    Name:       Title:       By:  

 

    Name:       Title:   INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Notes designated above and referred to in the
within-mentioned Indenture.

Date:                         

THE BANK OF NEW YORK

not in its individual capacity, but solely as

Indenture Trustee

    By:  

 

    Name:   John Bobko     Title:   Vice President

 

B-3



--------------------------------------------------------------------------------

REVERSE OF NOTE

This Note is one of a duly authorized issue of Notes of the Issuer designated as
its Floating Rate Asset Backed Notes (herein called the “Notes”), all issued
under an Indenture, dated as of June 22, 2007 (the “Closing Date” and such
Indenture, as supplemented or amended, is herein called the “Indenture”),
between the Issuer and The Bank of New York, a New York banking corporation, as
trustee (the “Indenture Trustee”, which term includes any successor trustee
under the Indenture), to which Indenture and all indentures supplemental thereto
reference is hereby made for a statement of the respective rights and
obligations thereunder of the Issuer, the Indenture Trustee and the Noteholders.
The Notes are governed by and subject to all terms of the Indenture (which terms
are incorporated herein and made a part hereof), to which Indenture the holder
of this Note by virtue of acceptance hereof assents and by which such holder is
bound. All capitalized terms used and not otherwise defined in this Note that
are defined in the Indenture, as supplemented or amended, shall have the
meanings assigned to them in or pursuant to the Indenture.

The Indenture secures in accordance with the provisions of the Indenture the
payment of principal and interest on, and any other amounts owing in respect of
the Notes, equally and ratably without prejudice, priority or distinction, and
to secure compliance with the provisions of the Indenture, as provided therein.

Each Noteholder or other Investor, by acceptance of a Note or, in the case of a
Note Owner, a beneficial interest in a Note, covenants and agrees that no
recourse may be taken, directly or indirectly, with respect to the obligations
of the Issuer, the Owner Trustee or the Indenture Trustee on the Notes or under
the Indenture or any certificate or other writing delivered in connection
therewith, against (i) the Indenture Trustee or the Owner Trustee in their
individual capacities, (ii) any owner of a beneficial interest in the Issuer or
(iii) any partner, owner, beneficiary, agent, officer, director or employee of
the Indenture Trustee or the Owner Trustee in their individual capacities, any
holder of a beneficial interest in the Issuer, the Owner Trustee or the
Indenture Trustee or of any successor or assign of the Indenture Trustee or the
Owner Trustee in their individual capacities, except as any such Person may have
expressly agreed (it being understood that the Indenture Trustee and the Owner
Trustee have no such obligations in their individual capacities) and except that
any such partner, owner or beneficiary shall be fully liable, to the extent
provided by applicable law, for any unpaid consideration for stock, unpaid
capital contribution or failure to pay any instalment or call owing to such
entity.

Each Noteholder or other Investor, by acceptance of a Note or, in the case of a
Note Owner, a beneficial interest in a Note, covenants and agrees that by
accepting the benefits of the Indenture such Noteholder will not, prior to the
date which is one year and one day after the final distribution with respect to
the Notes, acquiesce, petition or otherwise invoke or cause the Seller or the
Issuer to invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Seller or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Seller or the Issuer or any substantial part of its
property, or ordering the winding up or liquidation of the affairs of the Seller
or the Issuer.

 

B-4



--------------------------------------------------------------------------------

Each Noteholder, by acceptance of a Note or, in the case of a Note Owner, a
beneficial interest in a Note, unless otherwise required by appropriate taxing
authorities, agrees to treat the Notes as indebtedness secured by the
Receivables for the purpose of federal income taxes, state and local income and
franchise taxes, and any other taxes imposed upon, measured by or based upon
gross or net income.

Prior to the due presentment for registration of transfer of this Note, the
Issuer, the Indenture Trustee and any agent of the Issuer or the Indenture
Trustee may treat the Person in whose name this Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Note shall
be overdue, and neither the Issuer, the Indenture Trustee nor any such agent
shall be affected by notice to the contrary.

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time by the
Issuer with the consent of the Agent and the Holders of Notes representing a
majority of the Outstanding Amount of all the Controlling Class. The Indenture
also contains provisions permitting the Agent and the Holders of Notes
representing specified percentages of the Outstanding Amount of the Controlling
Class, on behalf of the Holders of all the Notes, to waive compliance by the
Issuer with certain provisions of the Indenture and certain past defaults under
the Indenture and their consequences. Any such consent or waiver by the Holder
of this Note (or any one of more Predecessor Notes) shall be conclusive and
binding upon such Holder and upon all future Holders of this Note and of any
Note issued upon the registration of transfer hereof or in exchange hereof or in
lieu hereof whether or not notation of such consent or waiver is made upon this
Note. The Indenture also permits the Indenture Trustee, with the consent of the
Agent, to amend or waive certain terms and conditions set forth in the Indenture
without the consent of the Noteholders.

The term “Issuer” as used in this Note includes any successor to the Issuer
under the Indenture.

The Issuer is permitted by the Indenture, under certain circumstances, to merge
or consolidate, subject to the rights of the Indenture Trustee and the Holders
of Notes under the Indenture.

The Notes are issuable only in registered form in denominations as provided in
the Indenture, subject to certain limitations therein set forth.

This Note and the Indenture shall be construed in accordance with the laws of
the State of Illinois, without reference to its conflict of law provisions, and
the obligations, rights and remedies of the parties hereunder and thereunder
shall be determined in accordance with such laws, except that the obligations,
rights and remedies of the Indenture Trustee hereunder shall be determined in
accordance with the internal laws of the State of New York.

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place and rate, and in the coin or currency herein prescribed.

 

B-5



--------------------------------------------------------------------------------

Anything herein to the contrary notwithstanding, except as expressly provided in
the Basic Documents, neither the Seller, the Servicer, the Indenture Trustee nor
the Owner Trustee in their respective individual capacities, any owner of a
beneficial interest in the Issuer, nor any of their respective partners,
beneficiaries, agents, officers, directors, employees or successors or assigns,
shall be personally liable for, nor shall recourse be had to any of them for,
the payment of principal of or interest on, or performance of, or omission to
perform, any of the covenants, obligations or indemnifications contained in this
Note or the Indenture, it being expressly understood that said covenants,
obligations and indemnifications have been made by the Issuer. The Holder of
this Note by the acceptance hereof agrees that, except as expressly provided in
the Basic Documents, in the case of an Event of Default under the Indenture, the
Holder shall have no claim against any of the foregoing for any deficiency, loss
or claim therefrom; provided, however, that nothing contained herein shall be
taken to prevent recourse to, and enforcement against, the assets of the Issuer
for any and all liabilities, obligations and undertakings contained in the
Indenture or in this Note.

 

B-6



--------------------------------------------------------------------------------

ASSIGNMENT

 

Social Security or taxpayer I.D. or other identifying number of assignee

 

  

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

 

 

 

(name and address of assignee)

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints                                                              , as
attorney, to transfer said Note on the books kept for registration thereof, with
full power of substitution in the premises.

 

Dated:  

 

   

1

      Signature Guaranteed:

 

   

 

--------------------------------------------------------------------------------

1

NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatsoever.

 

B-7